Exhibit 10.1

[g134461ka01i001.jpg]

[g134461ka01i002.jpg]

 

 

CREDIT AGREEMENT

dated as of May 8, 2007

among

THE ALLSTATE CORPORATION
ALLSTATE INSURANCE COMPANY
ALLSTATE LIFE INSURANCE COMPANY,
as Borrowers


The Lenders Party Hereto

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent

BANK OF AMERICA, N.A. and CITIBANK, N.A.,
as Documentation Agents

LEHMAN BROTHERS BANK, FSB, MERRILL LYNCH
BANK USA, MORGAN STANLEY BANK and
WILLIAM STREET COMMITMENT CORPORATION,
as Co-Agents

and

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC. and WACHOVIA SECURITIES, INC.,
as Co-Lead Arrangers and Joint Book Runners

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104-3300


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE 1. DEFINITIONS

 

1

 

 

 

Section 1.1

Defined Terms.

 

1

Section 1.2

Classification of Loans and Borrowings.

 

14

Section 1.3

Terms Generally

 

15

Section 1.4

Accounting Terms; GAAP and Statutory Accounting Principles

 

15

 

 

 

 

ARTICLE 2. THE CREDITS

 

15

 

 

 

Section 2.1

Commitments

 

15

Section 2.2

Loans and Borrowings

 

15

Section 2.3

Requests for Borrowings

 

16

Section 2.4

Funding of Borrowings

 

17

Section 2.5

Termination, Reduction and Increase of Commitments

 

17

Section 2.6

Repayment of Loans; Evidence of Debt

 

19

Section 2.7

Prepayment of Loans

 

20

Section 2.8

Extension of Maturity Date

 

20

Section 2.9

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

22

 

 

 

 

ARTICLE 3. INTEREST, FEES, YIELD PROTECTION, ETC.

 

23

 

 

 

Section 3.1

Interest

 

23

Section 3.2

Interest Elections Relating to Borrowings

 

24

Section 3.3

Fees

 

25

Section 3.4

Alternate Rate of Interest

 

25

Section 3.5

Increased Costs; Illegality

 

26

Section 3.6

Break Funding Payments

 

27

Section 3.7

U.S. Taxes

 

28

Section 3.8

Mitigation Obligations

 

29

 

 

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

 

29

 

 

 

Section 4.1

Corporate Existence; Subsidiaries

 

29

Section 4.2

Corporate and Governmental Authorization; No Contravention

 

30

Section 4.3

Binding Effect

 

30

Section 4.4

Financial Information

 

31

Section 4.5

Litigation

 

31

Section 4.6

Compliance with ERISA

 

31

Section 4.7

Environmental Matters

 

31

Section 4.8

Taxes

 

32

Section 4.9

Full Disclosure

 

32

Section 4.10

Investment Company Act

 

32

Section 4.11

Federal Reserve Regulations

 

32

 

 

 

 

ARTICLE 5. CONDITIONS

 

32

 

 

 

Section 5.1

Effective Date

 

32

Section 5.2

Each Credit Event

 

33

 

 

 

 

ARTICLE 6. COVENANTS

 

34

 

 

 

Section 6.1

Financial Statements and Other Information

 

34

Section 6.2

Maintenance of Property

 

36

Section 6.3

Conduct of Business and Maintenance of Existence

 

36

Section 6.4

Compliance with Laws

 

37

Section 6.5

Negative Pledge

 

37

Section 6.6

Consolidations, Mergers and Sales of Assets

 

37

Section 6.7

Use of Proceeds

 

38

Section 6.8

Ratio of Consolidated Total Debt to Consolidated Total Capital

 

38

Section 6.9

Limitation on Issuance of Medium Term Notes

 

38

 

Allstate Credit Agreement


--------------------------------------------------------------------------------


 

ARTICLE 7. GUARANTEE

 

38

 

 

 

Section 7.1

Guarantee

 

38

Section 7.2

Obligations Unconditional

 

39

Section 7.3

Reinstatement

 

39

Section 7.4

Subrogation

 

40

Section 7.5

Remedies

 

40

Section 7.6

Continuing Guarantee

 

40

 

 

 

 

ARTICLE 8. EVENTS OF DEFAULT

 

40

 

 

 

ARTICLE 9. THE ADMINISTRATIVE AGENT

 

42

 

 

 

ARTICLE 10. MISCELLANEOUS

 

44

 

 

 

Section 10.1

Notices

 

44

Section 10.2

Waivers; Amendments

 

44

Section 10.3

Expenses; Indemnity; Damage Waiver

 

45

Section 10.4

Successors and Assigns

 

46

Section 10.5

Survival

 

49

Section 10.6

Counterparts; Integration; Effectiveness

 

49

Section 10.7

Severability

 

50

Section 10.8

Right of Setoff

 

50

Section 10.9

Governing Law; Jurisdiction; Consent to Service of Process

 

50

Section 10.10

WAIVER OF JURY TRIAL

 

51

Section 10.11

Headings

 

51

Section 10.12

Interest Rate Limitation

 

51

Section 10.13

Confidentiality

 

51

Section 10.14

USA Patriot Act Notice

 

52

 

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.1

List of Commitments

 

 

Schedule 4.1

List of Wholly-Owned Subsidiaries, Material Subsidiaries and Listed Insurance
Subsidiaries

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

Form of Assignment and Assumption

 

 

Exhibit B

Form of Opinion of Internal Counsel to the Borrowers

 

 

Exhibit B-1

Form of Opinion of Special New York Counsel to the Borrowers

 

Exhibit C

Form of Note

 

 

Exhibit D

Form of Increase Supplement

 

 

 

ii


--------------------------------------------------------------------------------


CREDIT AGREEMENT, dated as of May 8, 2007, among THE ALLSTATE CORPORATION,
ALLSTATE INSURANCE COMPANY, ALLSTATE LIFE INSURANCE COMPANY, the LENDERS party
hereto, WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent, BANK OF
AMERICA, N.A. and CITIBANK, N.A., as Documentation Agents, LEHMAN BROTHERS BANK,
FSB, MERRILL LYNCH BANK USA, MORGAN STANLEY BANK and WILLIAM STREET COMMITMENT
CORPORATION, as Co-Agents, and JPMORGAN CHASE BANK, N.A., as Administrative
Agent.

The parties hereto agree as follows:


ARTICLE 1.

DEFINITIONS


SECTION 1.1                                      DEFINED TERMS. AS USED IN THIS
CREDIT AGREEMENT, THE FOLLOWING TERMS HAVE THE MEANINGS SPECIFIED BELOW:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Commitment Lender” has the meaning assigned to such term in Section
2.8(b).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents.

“Agreement Date” means the first date appearing in this Credit Agreement.

“Allstate Insurance” means Allstate Insurance Company, an Illinois insurance
company.

“Allstate Life” means Allstate Life Insurance Company, an Illinois insurance
company.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day


--------------------------------------------------------------------------------


plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change in the
Prime Rate or the Federal Funds Effective Rate shall be effective from and
including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

“Applicable Facility Fee Percentage” means at all times during which the
applicable Pricing Level set forth below is in effect, the percentage set forth
in the following table under the heading “Facility Fee Percentage” next to such
Pricing Level, in each case subject to the provisos set forth in the following
table:

Pricing Level

 

Facility Fee
Percentage

 

Pricing Level I

 

0.040

%

Pricing Level II

 

0.045

%

Pricing Level III

 

0.050

%

Pricing Level IV

 

0.060

%

Pricing Level V

 

0.080

%

Pricing Level VI

 

0.100

%

Pricing Level VII

 

0.150

%

 

Changes in the Applicable Facility Fee Percentage resulting from a change in the
Pricing Level shall become effective on the effective date of any change in the
S&P Rating or Moody’s Rating, as the case may be. Notwithstanding anything
herein to the contrary, in the event of a split in the S&P Rating and Moody’s
Rating that would otherwise result in the application of more than one Pricing
Level (had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been given effect), then the Applicable
Facility Fee Percentage shall be determined using, in the case of a split by one
rating category, the higher Pricing Level, and in the case of a split by more
than one rating category, the Pricing Level that is one level lower than the
Pricing Level within which the higher of the two rating categories would
otherwise fall.

“Applicable Margin” means at all times during which the applicable Pricing Level
set forth below is in effect: (i) with respect to Eurodollar Borrowings, the
percentage set forth in the following table under the heading “Eurodollar
Margin” next to such Pricing Level, and (ii) with respect to Utilization Fees,
the percentage set forth in the following table under the heading “Utilization
Fee” next to such Pricing Level, in each case subject to the provisos set forth
in the following table:

2


--------------------------------------------------------------------------------


 

Pricing Level

 

Eurodollar Margin

 

Utilization Fee

 

Pricing Level I

 

0.085

%

0.050

%

Pricing Level II

 

0.105

%

0.050

%

Pricing Level III

 

0.150

%

0.050

%

Pricing Level IV

 

0.190

%

0.050

%

Pricing Level V

 

0.270

%

0.050

%

Pricing Level VI

 

0.400

%

0.050

%

Pricing Level VII

 

0.600

%

0.050

%

 

Changes in the Applicable Margin resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the S&P Rating or
Moody’s Rating, as the case may be. Notwithstanding anything herein to the
contrary, in the event of a split in the S&P Rating and Moody’s Rating that
would otherwise result in the application of more than one Pricing Level (had
the provisions regarding the applicability of other Pricing Levels contained in
the definitions thereof not been given effect), then the Applicable Margin shall
be determined using, in the case of a split by one rating category, the higher
Pricing Level, and in the case of a split by more than one rating category, the
Pricing Level that is one level lower than the Pricing Level within which the
higher of the two rating categories would otherwise fall.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Benefit Arrangement” means an employee benefit plan within the meaning of
Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which is
maintained or otherwise contributed to by any member of the ERISA Group.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowers” means, collectively, the Company and the Subsidiary Borrowers.

“Borrowing” means Loans to the same Borrower of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” means a request by the Company (on its own behalf or on
behalf of a Subsidiary Borrower) for a Borrowing in accordance with Section 2.3.

3


--------------------------------------------------------------------------------


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Change in Control” means that (i) any “person” (as such term is used in
Sections 13(d) and 14(d) the Exchange Act but excluding any profit sharing or
pension plan operated for the benefit of employees of the Company or its
Affiliates), is or becomes the “beneficial owner” (as defined in Rules 13d 3 and
13d 5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that such person has the right to acquire
without condition (other than the passage of time) whether such rights are
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the common stock of the Company on a fully diluted
basis, (ii) Persons (“Existing Directors”) who are directors of the Company on
the Agreement Date plus Persons (“Nominated Directors”) nominated by Persons who
constitute at least a majority of the board of directors of the Company on the
Agreement Date (or any combination of Existing Directors, Nominated Directors
and Persons nominated by a majority of Existing Directors and Nominated
Directors) shall cease to constitute at least a majority of the members of the
board of directors of the Company or (iii) the failure of the Company to own,
directly or indirectly, beneficially and of record, 100% of the aggregate
ordinary voting power and economic interests represented by the issued and
outstanding equity securities of each Subsidiary Borrower on a fully diluted
basis.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder in an aggregate outstanding amount not exceeding the
amount of such Lender’s Commitment as set forth on Schedule 2.1, or in the
Assignment and Assumption or Increase Supplement or any agreement executed in
accordance with Section 2.8(b) pursuant to which such Lender shall have assumed
its Commitment, as applicable, as such commitment may be reduced or increased
from time to time pursuant to Section 2.5 or pursuant to assignments by or to
such Lender pursuant to Section 10.4. The initial aggregate amount of the
Commitments on the Agreement Date is $1,000,000,000.

“Company” means The Allstate Corporation, a Delaware corporation.

“Confidential Information” has the meaning assigned to such term in Section
10.13.

“Consolidated Subsidiary” means, at any date, any Subsidiary or other Person,
the accounts of which are consolidated with those of the Company in its
consolidated financial statements as of such date.

“Consolidated Total Assets” means, at any date, the total assets of the Company
and its Consolidated Subsidiaries at such date determined on a consolidated
basis in accordance with GAAP, excluding assets of Variable Interest Entities to
the extent that any Debt thereof is excluded pursuant to clause (d) of the
proviso in the definition of Debt.

“Consolidated Total Capital” means, at any date, without duplication, the sum of
(i) the aggregate shareholders’ equity, less (ii) accumulated other
comprehensive income, plus (iii) the effects of unrealized gains or losses in
respect of equity securities reported in accumulated other comprehensive income,
plus (iv) the amounts recorded on the Company’s financial statements related to
Hybrid Securities to the extent given equity treatment by Standard & Poor’s at
the time of the issuance thereof, plus (v) the amounts recorded on the Company’s
financial statements related to Surplus Notes to the extent treated as equity
under Statutory Accounting Principles, plus (vi)

4


--------------------------------------------------------------------------------


Consolidated Total Debt at such date, all as determined on a consolidated basis
for the Company and its Consolidated Subsidiaries in accordance with GAAP as in
effect on the Agreement Date or as otherwise applicable pursuant to Section 1.4.

“Consolidated Total Debt” means, at any date, all Debt of the Company and its
Consolidated Subsidiaries at such date determined on a consolidated basis in
accordance with GAAP as in effect on the Agreement Date or as otherwise
applicable pursuant to Section 1.4.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Parties” means the Agents and the Lenders.

“Debt” of any Person means, at any date, without duplication:

(i)                                     all obligations of such Person for
borrowed money properly recordable as a liability on the financial statements of
such Person,

(ii)                                  all obligations of such Person, properly
recordable as a liability on the financial statements of such Person, evidenced
by bonds, debentures, notes, or other similar instruments,

(iii)                               all obligations of such Person to pay the
deferred purchase price of property except trade accounts payable arising in the
ordinary course of business,

(iv)                              the net present value of future minimum lease
payments under capital leases,

(v)                                 all direct recourse payment obligations of
such Person in respect of any accounts receivable sold by such Person,

(vi)                              the aggregate liquidation preference of all
preferred securities that are mandatorily redeemable, exchangeable or
convertible into debt at the option of the holder or redeemable at the option of
the holder,

(vii)                           all Debt (as defined in clauses (i) through (vi)
above) of others to the extent secured by a Lien on any asset of such Person,
whether or not such Debt is assumed by such Person, and

(viii)                        all Debt (as defined in clauses (i) through (vii)
above) of others to the extent Guaranteed by such Person;

provided that Debt shall not include:

(a)                                  insurance or reinsurance policies or other
instruments, including funding agreements, sold in the ordinary course of such
Person’s insurance business,

5


--------------------------------------------------------------------------------


(b)                                 liabilities in respect of Securities
Transactions that are permissible for such Person effectuating the transaction,

(c)                                  Debt (as defined in clauses (i) through
(vi) above) of others to the extent secured by a Lien incurred pursuant to an
investment undertaking of such Person that meets the following criteria: (x) the
investment is in a limited partnership, limited liability company or other
investment entity pursuant to which such Person’s capital commitment or limited
partnership, membership or other ownership interest may be pledged to support
obligations of the investment entity, and (y) the Lien is limited to such
Person’s limited partnership, membership, or other ownership interest in such
entity,

(d)                                 liabilities recorded on the financial
statements of such Person in connection with the consolidation of a Variable
Interest Entity under Financial Accounting Standards Board Interpretation No.
46R if the satisfaction of such liabilities is limited to the assets of the
Variable Interest Entity,

(e)                                  liabilities recorded on the financial
statements of such Person for non-recourse debt secured solely by an investment
asset or other asset held in connection with an investment transaction in an
aggregate outstanding principal amount not in excess of 10% of Consolidated
Total Capital,

(f)                                    liabilities in respect of Medium Term
Notes,

(g)                                 any amounts recorded on such Person’s
financial statements related to (i) Hybrid Securities to the extent given equity
treatment by Standard & Poor’s at the time of the issuance thereof, and (ii)
Surplus Notes to the extent treated as equity under Statutory Accounting
Principles), and

(h)                                 the first $500,000,000 of liabilities that
would otherwise constitute “Debt” under clauses (vii) and (viii) above.

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Documentation Agents” means Bank of America, N.A. and Citibank, N.A., in their
capacity as documentation agents for the Lenders hereunder.

“dollars” or “$” refers to lawful money of the United States of America.

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system
maintained by the Securities and Exchange Commission.

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.2).

“Eligible Institution” means (i) any commercial bank, investment bank, trust
company, banking association, financial institution, mutual fund, pension fund
or any Approved Fund or (ii) any Lender or any Affiliate or any Approved Fund of
such Lender, provided that an insurance company shall not, under any
circumstance, constitute an Eligible Institution.

6


--------------------------------------------------------------------------------


“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits, licenses,
agreements or other governmental restrictions relating to the protection of the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum or petroleum products, chemical or industrial, toxic or hazardous
substances or wastes into the environment or otherwise relating to the
generation, processing, use, treatment, storage, disposal, transport or handling
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes, or the clean up or other
remediation thereof, and when such term is used in reference to the Company and
its Subsidiaries, it shall apply to their direct activities and not activities
covered under insurance policies or other instruments sold, underwritten or
reinsured by them.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Internal Revenue Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article 8.

“Exchange Act” means the Securities Exchange Act of 1934.

“Existing Credit Agreement” means, the Credit Agreement, dated as of June 4,
2004, among the Company, Allstate Insurance, Allstate Life, the lenders party
thereto, JPMorgan Chase Bank, N.A., as syndication agent, Bank of America, N.A.,
Citibank, N.A. and Wachovia Bank, National Association, as documentation agents,
and The Bank of New York, as administrative agent.

“Existing Maturity Date” has the meaning assigned to such term in Section
2.8(a).

“Extension Date” has the meaning assigned to such term in Section 2.8(a).

“Extension Request” has the meaning assigned to such term in Section 2.8(a).

“Facility Fee” has the meaning assigned to such term in Section 3.3(a).

“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Effective
Rate for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.

7


--------------------------------------------------------------------------------


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt (as defined in clauses (i)
through (viii) of the definition of Debt) of any other Person or in any manner
providing for the payment of any such Debt of any other Person or otherwise
protecting the holder of such Debt against loss (whether by agreement to keep
well, to purchase assets, goods, securities or services, or to take or pay or
otherwise), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a correlative meaning.

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.1.

“Hybrid Securities” means long-term securities that are (i) contractually
subordinated to senior indebtedness, (ii) allow the issuer to temporarily defer
the payment of interest, and (iii) receive a certain degree of equity
classification by Standard & Poor’s as of the date of issuance thereof.

“Increase Supplement” means an increase supplement in the form of Exhibit D.

“Indemnitee” has the meaning assigned to such term in Section 10.3(b).

“Information Memorandum” means the Confidential Information Memorandum dated
April, 2007, relating to the Borrowers and the Transactions.

“Insurance Company” means Allstate Insurance, Allstate Life, and any other
Subsidiary that is an insurance company.

“Interest Election Request” means a request by the Company (on behalf of the
applicable Borrower) to convert or continue a Borrowing in accordance with
Section 3.2.

“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (iv) as to all Loans, the
Maturity Date.

“Interest Period” means the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or if made available by all of the Lenders, six, nine or twelve
months thereafter, as the Company (on behalf of the applicable Borrower) may
elect, provided that (i) if any Interest Period would end on a day other than

8


--------------------------------------------------------------------------------


a Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Increase Supplement or Section 2.8, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” of any Person means (i) any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of any asset recorded as such on
the financial statements of such Person or (ii) the interest of a vendor or
lessor under any conditional sales agreement, capital lease or other title
retention agreement relating to any asset recorded as such on the financial
statements of such Person.

“Listed Insurance Subsidiary” means any company identified on Schedule 4.1 as an
insurance company and any Subsidiary into which such company shall merge or
consolidate or to which such company shall sell or transfer all or any
substantial portion of its property and assets, in a transaction described in
Section 6.6(b).

“Loan” means a Loan referred to in Section 2.1 and made pursuant to Section 2.4.

“Loan Documents” means this Credit Agreement and the Notes.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, (ii) the

9


--------------------------------------------------------------------------------


ability of any Borrower to perform any of its obligations under any Loan
Document or (iii) the rights of or benefits available to any Credit Party under
any Loan Document.

“Material Debt” means, as of any date, Debt (determined without regard to the
clauses (d) through and including (h) of the proviso of the definition of the
term “Debt” but excluding the Debt under the Loan Documents) of any one or more
of the Company or any Material Subsidiary in an aggregate principal amount
exceeding $100,000,000 (or its equivalent in any other currency). For purposes
of determining Material Debt, the “principal amount” of any Debt referred to in
the previous sentence at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) exclusive of interest and fees that the
Company or any Material Subsidiary, as applicable, would be required to pay if
such Debt became due and payable on such day.

“Material Plan” means at any time any Plan or Plans having aggregate Unfunded
Liabilities in excess of $75,000,000.

“Material Subsidiary” means, collectively, (i) the Subsidiary Borrowers and (ii)
any other Subsidiary which, as of the last day of the most recently completed
fiscal year, satisfies any one or more of the following three tests: (a) the
Company and the other Subsidiaries’ investments in and advances to such
Subsidiary exceed 10% of Consolidated Total Assets, (b) the Company and the
other Subsidiaries’ proportionate share of Consolidated Total Assets (after
intercompany eliminations and net of the effect of intercompany reinsurance)
consisting of the property of such Subsidiary exceeds 10% of Consolidated Total
Assets or (c) the Company and the other Subsidiaries’ equity in the income (not
to include losses) from continuing operations before income taxes, extraordinary
items and the cumulative effect of a change in accounting principle of such
Subsidiary exceeds 10% of the income (to include losses) from continuing
operations before income taxes, extraordinary items and the cumulative effect of
a change in accounting principle of the Company and the Subsidiaries determined
on a consolidated basis in accordance with GAAP.

“Maturity Date” means May 8, 2012, as the same may be extended pursuant to
Section 2.8.

“Medium Term Notes” means unsecured fixed, floating and index notes issued by
the Company or a Subsidiary to retail or institutional investors whereby the net
proceeds are utilized to purchase a like amount of assets to be held by the
Company or one or more of its Subsidiaries, and whereby the instrument issued is
a privately placed note or registered security, not an insurance contract of any
type, including funding agreements.

“Moody’s Rating” means at any time, the then current rating (including the
failure to rate) by Moody’s Investors Service, Inc. (or any successor thereto)
of the Company’s senior unsecured, unguaranteed long term debt.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Non-Extending Lender” has the meaning assigned to such term in Section 2.8(b).

10


--------------------------------------------------------------------------------


“Non-Material Subsidiary Plan” means at any time any Plan or Plans established
or maintained by a Subsidiary (other than a Subsidiary Borrower) having
aggregate Unfunded Liabilities less than $25,000,000.

“Note” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans to a Borrower payable to the order of such Lender (or, if
required by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit C.

“Obligations” means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (b) all other monetary obligations,
including fees, commissions, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company and the Subsidiary Borrowers to
the Credit Parties, or that are otherwise payable to any Credit Party, under the
Loan Documents and (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Company and the Subsidiary
Borrowers under or pursuant to the Loan Documents.

“Participant” has the meaning assigned to such term in Section 10.4(d).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV, Pricing Level V, Pricing Level VI, or Pricing Level VII, as
the context may require.

“Pricing Level I” means, any time when (i) no Event of Default has occurred and
is continuing, and (ii) the S&P Rating is AA- (or any successor rating) or
higher or the Moody’s Rating is Aa3 (or any successor rating) or higher.

“Pricing Level II” means, any time when (i) no Event of Default has occurred and
is continuing, (ii) the S&P Rating is A+ (or any successor rating) or higher, or
the Moody’s Rating is A1 (or any successor rating) or higher and (iii) Pricing
Level I does not apply.

11


--------------------------------------------------------------------------------


“Pricing Level III” means, any time when (i) no Event of Default has occurred
and is continuing, (ii) the S&P Rating is A (or any successor rating) or higher,
or the Moody’s Rating is A2 (or any successor rating) or higher and (iii) and
neither Pricing Level I nor II is applicable.

“Pricing Level IV” means, any time (i) no Event of Default has occurred and is
continuing, (ii) the S&P Rating is A- (or any successor rating) or higher, or
the Moody’s Rating is A3 (or any successor rating) or higher and (iii) and
Pricing Levels I, II, and III are not applicable.

“Pricing Level V” means, any time (i) no Event of Default has occurred and is
continuing, (ii) the S&P Rating is BBB+ (or any successor rating) or higher, or
the Moody’s Rating is Baa1 (or any successor rating) or higher and (iii) and
Pricing Levels I, II, III and IV are not applicable.

“Pricing Level VI” means, any time when (i) no Event of Default has occurred and
is continuing, (ii) the S&P Rating is BBB- (or any successor rating) or higher,
or the Moody’s Rating is Baa3 (or any successor rating) or higher and (iii) and
Pricing Levels I, II, III, IV and V are not applicable.

“Pricing Level VII” means, any time when none of Pricing Levels I, II, III IV, V
and VI are applicable.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Proceedings” has the meaning assigned to such term in Section 4.5.

“Register” has the meaning assigned to such term in Section 10.4(c).

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulatory Change” means (i) the adoption of any law, rule or regulation after
the Agreement Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Agreement Date or (iii) compliance by any Credit Party (or, for purposes of
Section 3.5(b), by any lending office of such Credit Party or by such Credit
Party’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Agreement Date.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

12


--------------------------------------------------------------------------------


“Required Lenders” means, at any time, Lenders having Commitments representing
more than 50% of the total Commitments or, if the Commitments shall have
terminated, Lenders having outstanding Loans representing more than 50% of the
aggregate outstanding principal balance of the Loans of all Lenders.

“Securities Transaction” means any securities lending transaction, repurchase
transaction, reverse repurchase transaction or dollar roll transaction or any
liability to return collateral in connection with a derivatives transaction or
any similar transaction that would be accounted for as a secured borrowing or as
a liability to return collateral in accordance with Statement of Financial
Accounting Standards No. 140, “Accounting for Transfers and Servicing of
Financial Assets and Extinguishments of Liabilities” and related official
interpretations thereof by the Financial Accounting Standards Board or any
successor thereto.

“S&P Rating” means at any time, the then current rating (including the failure
to rate) by Standard & Poor’s of the Company’s senior unsecured, unguaranteed
long term debt.

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc. (or any successor thereto).

“Statutory Accounting Principles” means the rules and procedures prescribed or
permitted by the relevant state of domicile for determining an insurer’s
financial condition or results of operation for statutory purposes.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Statutory Statement” means, for any Insurance Company, for each fiscal year of
such Insurance Company, the most recent annual statement, prepared in accordance
with Statutory Accounting Principles, required to be filed with the appropriate
regulatory authority and, for each fiscal quarter of such Insurance Company, the
quarterly statement required by Section 6.1(e), which quarterly statement shall
be prepared in accordance with Statutory Accounting Principles.

“Subsidiary” means, at any date, any corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the Company.

“Subsidiary Borrowers” means Allstate Insurance and Allstate Life.

“Surplus Notes” means unsecured notes or debentures or contribution certificates
issued by an insurance company that (i) are subordinated to policyholders and
senior indebtedness

13


--------------------------------------------------------------------------------


including the indebtedness under this Credit Agreement and the Notes), (ii)
require the prior approval of the insurance department of the issuer’s state of
domicile for the payment of principal or interest, and (iii) receive equity
treatment for all or a portion of the principal amount under Statutory
Accounting Principles.

“Syndication Agent” means Wachovia Bank, National Association, in its capacity
as syndication agent for the Lenders hereunder.

“Total Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Commitment, or, if the Commitments shall have terminated, the
outstanding principal balance of such Lender’s Loans.

“Transactions” means (i) the execution, delivery and performance by each
Borrower of each Loan Document to which it is a party, (ii) the borrowing of the
Loans and (iii) the use of the proceeds of the Loans.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

“USA PATRIOT Act” has the meaning assigned to such term in Section 10.14.

“U.S. Taxes” means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof or therein.

“Utilization Fee” has the meaning assigned to such term in Section 3.3(b).

“Utilization Fee Applicability Day” means any day on which the sum of the
aggregate outstanding principal amount of the Loans of all Lenders is greater
than 50% of the sum of the Commitments of all Lenders on such day.

“Variable Interest Entity” means an entity defined as a Variable Interest Entity
under Financial Accounting Standards Board Interpretation No. 46R.

“Wholly-Owned Subsidiary” of a given Person means any Person, all of the shares
of capital stock or other ownership interests of which (except directors’
qualifying shares) are at the time directly or indirectly owned by the given
Person or one or more other Wholly-Owned Subsidiaries or by the given Person and
one or more other Wholly-Owned Subsidiaries.


SECTION 1.2                                      CLASSIFICATION OF LOANS AND
BORROWINGS. FOR PURPOSES OF THIS CREDIT AGREEMENT, LOANS MAY BE CLASSIFIED AND
REFERRED TO BY TYPE (E.G., A “EURODOLLAR LOAN”). BORROWINGS MAY ALSO BE
CLASSIFIED AND REFERRED TO BY TYPE (E.G., A “EURODOLLAR BORROWING”).

14


--------------------------------------------------------------------------------



SECTION 1.3                                      TERMS GENERALLY. THE
DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE SINGULAR AND PLURAL FORMS
OF THE TERMS DEFINED. WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUN SHALL
INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND NEUTER FORMS. THE WORDS
“INCLUDE”, “INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE
PHRASE “WITHOUT LIMITATION”. THE WORD “WILL” SHALL BE CONSTRUED TO HAVE THE SAME
MEANING AND EFFECT AS THE WORD “SHALL”. UNLESS THE CONTEXT REQUIRES OTHERWISE,
(I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED,
(II) ANY DEFINITION OF OR REFERENCE TO ANY LAW SHALL BE CONSTRUED AS REFERRING
TO SUCH LAW AS FROM TIME TO TIME AMENDED AND ANY SUCCESSOR THERETO AND THE RULES
AND REGULATIONS PROMULGATED FROM TIME TO TIME THEREUNDER, (III) ANY REFERENCE
HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND
ASSIGNS, (IV) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND WORDS OF SIMILAR
IMPORT, SHALL BE CONSTRUED TO REFER TO THIS CREDIT AGREEMENT IN ITS ENTIRETY AND
NOT TO ANY PARTICULAR PROVISION HEREOF, (V) ALL REFERENCES HEREIN TO ARTICLES,
SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO ARTICLES AND
SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS CREDIT AGREEMENT, (VI) ANY
REFERENCE HEREIN TO A FISCAL YEAR OR FISCAL QUARTER SHALL BE CONSTRUED TO REFER
TO A FISCAL YEAR OR FISCAL QUARTER OF THE COMPANY, AND (VII) THE WORDS “ASSET”
AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO
REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING
CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


SECTION 1.4                                      ACCOUNTING TERMS; GAAP AND
STATUTORY ACCOUNTING PRINCIPLES. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN ACCORDANCE
WITH GAAP OR STATUTORY ACCOUNTING PRINCIPLES, AS APPLICABLE, AS IN EFFECT ON THE
AGREEMENT DATE. IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT THE COMPUTATION
OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN THIS CREDIT AGREEMENT, THE
COMPANY MAY ELECT TO (I) COMPUTE ANY SUCH RATIO OR REQUIREMENT IN ACCORDANCE
WITH GAAP AS AMENDED OR (II) CONTINUE TO COMPUTE ANY SUCH RATIO OR REQUIREMENT
IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN, PROVIDED THAT, IF THE
COMPANY ELECTS TO CONTINUE TO COMPUTE ANY SUCH RATIO OR REQUIREMENT IN
ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN, THE COMPANY SHALL PROVIDE THE
ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL STATEMENTS AND OTHER DOCUMENTS
REQUIRED UNDER THIS CREDIT AGREEMENT OR AS REASONABLY REQUESTED HEREUNDER
SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH RATIO OR REQUIREMENT
MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


ARTICLE 2.

THE CREDITS


SECTION 2.1                                      COMMITMENTS. SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH HEREIN, EACH LENDER AGREES TO MAKE LOANS TO ANY
BORROWER IN DOLLARS FROM TIME TO TIME DURING THE AVAILABILITY PERIOD IN AN
AGGREGATE PRINCIPAL AMOUNT AS TO ALL BORROWERS THAT WILL NOT RESULT IN THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SUCH LENDER’S LOANS TO ALL BORROWERS
EXCEEDING SUCH LENDER’S COMMITMENT. WITHIN THE FOREGOING LIMITS AND SUBJECT TO
THE TERMS AND CONDITIONS SET FORTH HEREIN, THE BORROWERS MAY BORROW, PREPAY AND
REBORROW LOANS.


SECTION 2.2                                      LOANS AND BORROWINGS.


(A)                                  EACH LOAN MADE TO A BORROWER SHALL BE MADE
AS PART OF A BORROWING CONSISTING OF LOANS MADE BY THE LENDERS TO SUCH BORROWER
RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE

15


--------------------------------------------------------------------------------



COMMITMENTS. THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY
IT SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER, PROVIDED
THAT THE COMMITMENTS OF THE LENDERS ARE SEVERAL, AND NO LENDER SHALL BE
RESPONSIBLE FOR ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.


(B)                                 SUBJECT TO SECTION 3.4, EACH BORROWING SHALL
BE COMPRISED ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS, IN EACH CASE AS THE
COMPANY (ON BEHALF OF THE APPLICABLE BORROWER) MAY REQUEST IN ACCORDANCE
HEREWITH. EACH LENDER AT ITS OPTION MAY MAKE ANY EURODOLLAR LOAN BY CAUSING ANY
DOMESTIC OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN,
PROVIDED THAT ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF
SUCH BORROWER TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS CREDIT
AGREEMENT.


(C)                                  AT THE COMMENCEMENT OF EACH INTEREST PERIOD
FOR ANY EURODOLLAR BORROWING MADE TO A BORROWER, SUCH BORROWING SHALL BE IN AN
AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$5,000,000. AT THE TIME THAT EACH ABR BORROWING IS MADE, SUCH BORROWING SHALL BE
IN AN AGGREGATE AMOUNT THAT INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN
$5,000,000, PROVIDED THAT AN ABR BORROWING MAY BE IN AN AGGREGATE AMOUNT THAT IS
EQUAL TO THE ENTIRE UNUSED BALANCE OF THE TOTAL COMMITMENTS. BORROWINGS OF MORE
THAN ONE TYPE MAY BE OUTSTANDING AT THE SAME TIME, PROVIDED THAT THERE SHALL NOT
AT ANY TIME BE MORE THAN A TOTAL OF TEN EURODOLLAR BORROWINGS OUTSTANDING TO ALL
BORROWERS.


(D)                                 NOTWITHSTANDING ANY OTHER PROVISION OF THIS
CREDIT AGREEMENT, THE COMPANY (ON BEHALF OF THE APPLICABLE BORROWER) SHALL NOT
BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


SECTION 2.3                                      REQUESTS FOR BORROWINGS.


(A)                                  TO REQUEST A BORROWING, THE COMPANY (ON
BEHALF OF THE APPLICABLE BORROWER) SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
REQUEST BY TELEPHONE (I) IN THE CASE OF A EURODOLLAR BORROWING, NOT LATER THAN
10:00 A.M., NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF THE
PROPOSED BORROWING OR (II) IN THE CASE OF AN ABR BORROWING, NOT LATER THAN 10:00
A.M., NEW YORK CITY TIME, ON THE DATE OF THE PROPOSED BORROWING. EACH SUCH
TELEPHONIC BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR FACSIMILE TO THE ADMINISTRATIVE AGENT OF A WRITTEN
BORROWING REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT SIGNED BY THE
COMPANY (ON BEHALF OF THE APPLICABLE BORROWER). EACH SUCH TELEPHONIC AND WRITTEN
BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.2:

(I)                                     THE IDENTITY OF THE BORROWER;

(II)                                  THE AGGREGATE AMOUNT OF THE REQUESTED
BORROWING;

(III)                               THE DATE OF SUCH BORROWING, WHICH SHALL BE A
BUSINESS DAY;

(IV)                              WHETHER SUCH BORROWING IS TO BE AN ABR
BORROWING OR A EURODOLLAR BORROWING;

(V)                                 IN THE CASE OF A EURODOLLAR BORROWING, THE
INITIAL INTEREST PERIOD TO BE APPLICABLE THERETO, WHICH SHALL BE A PERIOD
CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”; AND

16


--------------------------------------------------------------------------------


(VI)                              THE LOCATION AND NUMBER OF THE APPLICABLE
BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE DISBURSED.


(B)                                 IF NO ELECTION AS TO THE TYPE OF BORROWING
IS SPECIFIED, THEN THE REQUESTED BORROWING SHALL BE AN ABR BORROWING. IF NO
INTEREST PERIOD IS SPECIFIED WITH RESPECT TO ANY REQUESTED EURODOLLAR BORROWING,
THEN THE COMPANY (ON BEHALF OF THE APPLICABLE BORROWER) SHALL BE DEEMED TO HAVE
SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION. PROMPTLY FOLLOWING RECEIPT
OF A BORROWING REQUEST IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT
SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF THE AMOUNT OF SUCH
LENDER’S LOAN TO BE MADE AS PART OF THE REQUESTED BORROWING.


SECTION 2.4                                      FUNDING OF BORROWINGS.


(A)                                  EACH LENDER SHALL MAKE EACH LOAN TO BE MADE
BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS BY 1:00 P.M., NEW YORK CITY TIME, TO THE ACCOUNT OF THE
ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH PURPOSE BY NOTICE
TO THE LENDERS. SUBJECT TO SECTION 5.2, THE ADMINISTRATIVE AGENT WILL MAKE SUCH
LOANS AVAILABLE TO THE APPLICABLE BORROWER BY PROMPTLY CREDITING OR OTHERWISE
TRANSFERRING THE AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO THE ACCOUNT OF SUCH
BORROWER AS SPECIFIED IN THE BORROWING REQUEST PURSUANT TO SECTION 2.3(A)(VI)
AND DESIGNATED BY THE COMPANY (ON BEHALF OF SUCH BORROWER) IN THE APPLICABLE
BORROWING REQUEST.


(B)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM A LENDER PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT
SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S
SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF
THIS SECTION, AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
APPLICABLE BORROWER A CORRESPONDING AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT
IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THEN THE LENDER AND THE APPLICABLE BORROWER SEVERALLY
AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING
AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF PAYMENT
TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE GREATER OF
THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR
(II) IN THE CASE OF SUCH BORROWER, THE INTEREST RATE THAT WOULD BE OTHERWISE
APPLICABLE TO SUCH BORROWING. IF SUCH LENDER PAYS SUCH AMOUNT TO THE
ADMINISTRATIVE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN
INCLUDED IN SUCH BORROWING.


SECTION 2.5                                      TERMINATION, REDUCTION AND
INCREASE OF COMMITMENTS.


(A)                                  UNLESS PREVIOUSLY TERMINATED, THE
COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


(B)                                 THE COMPANY MAY AT ANY TIME TERMINATE, OR
FROM TIME TO TIME REDUCE, THE COMMITMENTS, PROVIDED THAT (I) THE COMPANY SHALL
NOT TERMINATE OR REDUCE THE COMMITMENTS IF, AFTER GIVING EFFECT TO ANY
CONCURRENT PREPAYMENT OF THE LOANS IN ACCORDANCE WITH SECTION 2.7, THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF ALL LENDERS’ LOANS WOULD EXCEED THE TOTAL
COMMITMENTS AND (II) EACH SUCH REDUCTION SHALL BE IN AN AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.

17


--------------------------------------------------------------------------------



(C)                                  UPON THE OCCURRENCE OF A CHANGE IN CONTROL,
THE COMMITMENTS SHALL AUTOMATICALLY TERMINATE AND THE OUTSTANDING PRINCIPAL
AMOUNT OF, AND THE ACCRUED INTEREST ON, THE LOANS AND ALL OTHER AMOUNTS PAYABLE
BY THE BORROWERS HEREUNDER AND UNDER THE NOTES (INCLUDING ANY AMOUNTS PAYABLE
UNDER SECTION 3.6) SHALL FORTHWITH BE DUE AND PAYABLE.


(D)                                 PROVIDED THAT AT THE TIME OF AND IMMEDIATELY
AFTER GIVING EFFECT THERETO, NO DEFAULT SHALL EXIST AND BE CONTINUING, THE
COMPANY MAY AT ANY TIME AND FROM TIME TO TIME, AT ITS SOLE COST, EXPENSE AND
EFFORT, REQUEST ANY ONE OR MORE OF THE LENDERS TO INCREASE ITS COMMITMENT (THE
DECISION TO INCREASE THE COMMITMENT OF A LENDER TO BE WITHIN THE SOLE AND
ABSOLUTE DISCRETION OF SUCH LENDER), OR ANY OTHER PERSON REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT TO PROVIDE A NEW COMMITMENT, BY SUBMITTING TO THE
ADMINISTRATIVE AGENT AN INCREASE SUPPLEMENT DULY EXECUTED BY EACH BORROWER AND
EACH SUCH LENDER OR OTHER PERSON, AS THE CASE MAY BE. IF SUCH INCREASE
SUPPLEMENT IS IN ALL RESPECTS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT, IT SHALL EXECUTE SUCH INCREASE SUPPLEMENT AND DELIVER A COPY THEREOF TO
THE COMPANY AND EACH SUCH LENDER OR OTHER PERSON, AS THE CASE MAY BE. UPON
EXECUTION AND DELIVERY OF SUCH INCREASE SUPPLEMENT BY THE ADMINISTRATIVE AGENT,
(I) IN THE CASE OF EACH SUCH LENDER, ITS COMMITMENT SHALL BE INCREASED TO THE
AMOUNT SET FORTH IN SUCH INCREASE SUPPLEMENT AND (II) IN THE CASE OF EACH SUCH
OTHER PERSON, SUCH OTHER PERSON SHALL BECOME A PARTY HERETO AND HAVE THE RIGHTS
AND OBLIGATIONS OF A LENDER UNDER THE LOAN DOCUMENTS AND ITS COMMITMENT SHALL BE
AS SET FORTH IN SUCH INCREASE SUPPLEMENT; PROVIDED, HOWEVER, THAT:

(A)                              IMMEDIATELY AFTER GIVING EFFECT THERETO, THE
SUM OF ALL INCREASES IN THE AGGREGATE COMMITMENTS MADE PURSUANT TO THIS SECTION
2.5(D) SHALL NOT EXCEED $500,000,000;

(B)                                EACH SUCH INCREASE SHALL BE IN AN AMOUNT NOT
LESS THAN $50,000,000 OR SUCH AMOUNT PLUS AN INTEGRAL MULTIPLE OF $10,000,000;

(C)                                IF LOANS WOULD BE OUTSTANDING IMMEDIATELY
AFTER GIVING EFFECT TO ANY SUCH INCREASE, THEN SIMULTANEOUSLY WITH SUCH INCREASE
(1) EACH SUCH INCREASING LENDER, EACH SUCH OTHER PERSON AND EACH OTHER LENDER
HAVING A COMMITMENT SHALL BE DEEMED TO HAVE ENTERED INTO A MASTER ASSIGNMENT AND
ASSUMPTION, IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO EXHIBIT A, PURSUANT
TO WHICH EACH SUCH OTHER LENDER SHALL HAVE ASSIGNED TO EACH SUCH INCREASING
LENDER AND EACH SUCH OTHER PERSON A PORTION OF ITS LOANS NECESSARY TO REFLECT
PROPORTIONATELY THE COMMITMENTS AS ADJUSTED IN ACCORDANCE WITH THIS SUBSECTION
(D), AND (2) IN CONNECTION WITH SUCH ASSIGNMENT, EACH SUCH INCREASING LENDER AND
EACH SUCH OTHER PERSON SHALL PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
EACH SUCH OTHER LENDER, SUCH AMOUNT AS SHALL BE NECESSARY TO REFLECT THE
ASSIGNMENT TO IT OF LOANS, AND IN CONNECTION WITH SUCH MASTER ASSIGNMENT EACH
SUCH OTHER LENDER MAY TREAT THE ASSIGNMENT OF EURODOLLAR BORROWINGS AS A
PREPAYMENT OF SUCH EURODOLLAR BORROWINGS FOR PURPOSES OF SECTION 3.6; AND

(D)                               EACH SUCH OTHER PERSON SHALL HAVE DELIVERED TO
THE ADMINISTRATIVE AGENT AND THE COMPANY ALL FORMS, IF ANY, THAT ARE REQUIRED TO
BE DELIVERED BY SUCH OTHER PERSON PURSUANT TO SECTION 3.7(C).


(E)                                  THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE
AGENT OF ANY ELECTION TO TERMINATE OR REDUCE THE COMMITMENTS UNDER PARAGRAPH (B)
OF THIS SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF. PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF. EACH NOTICE DELIVERED BY THE
COMPANY PURSUANT TO THIS SECTION SHALL

18


--------------------------------------------------------------------------------



BE IRREVOCABLE, PROVIDED THAT A NOTICE OF TERMINATION OF THE COMMITMENTS
DELIVERED BY THE COMPANY MAY STATE THAT SUCH NOTICE IS CONDITIONED UPON THE
EFFECTIVENESS OF OTHER CREDIT FACILITIES, IN WHICH CASE SUCH NOTICE MAY BE
REVOKED BY THE COMPANY (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE
SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED. EACH REDUCTION,
AND ANY TERMINATION, OF THE COMMITMENTS SHALL BE PERMANENT AND, EXCEPT AS
PROVIDED IN SECTION 2.8, EACH REDUCTION OF THE COMMITMENTS SHALL BE MADE RATABLY
AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS.


SECTION 2.6                                      REPAYMENT OF LOANS; EVIDENCE OF
DEBT.


(A)                                  EACH BORROWER HEREBY UNCONDITIONALLY
PROMISES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE
THEN UNPAID PRINCIPAL AMOUNT OF EACH LOAN MADE TO SUCH BORROWER ON THE MATURITY
DATE. THE AMOUNTS PAYABLE BY EACH BORROWER AT ANY TIME HEREUNDER AND UNDER THE
NOTES TO EACH LENDER SHALL BE A SEPARATE AND INDEPENDENT DEBT.


(B)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE DEBT OF EACH
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN MADE BY SUCH LENDER TO SUCH
BORROWER, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO
SUCH LENDER FROM TIME TO TIME HEREUNDER.


(C)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER,
THE BORROWER THEREOF, THE TYPE THEREOF AND THE INTEREST PERIOD APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER HEREUNDER AND (III) THE
AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM EACH
BORROWER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(D)                                 THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED
PURSUANT TO PARAGRAPHS (B) OR (C) OF THIS SECTION SHALL, TO THE EXTENT NOT
INCONSISTENT WITH ANY ENTRIES MADE IN THE NOTES, BE PRIMA FACIE EVIDENCE OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN, PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF ANY BORROWER
TO REPAY THE LOANS MADE TO IT BY ANY LENDER IN ACCORDANCE WITH THE TERMS OF THIS
CREDIT AGREEMENT.


(E)                                  AT ANY TIME AFTER THE INITIAL BORROWING
UNDER THIS CREDIT AGREEMENT, ANY LENDER MAY REQUEST THAT THE LOANS MADE BY IT TO
A BORROWER BE EVIDENCED BY A SINGLE NOTE OF SUCH BORROWER. IN SUCH EVENT, SUCH
BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH LENDER, A NOTE PAYABLE TO
THE ORDER OF SUCH LENDER SUBSTANTIALLY IN THE FORM OF EXHIBIT C. IN ADDITION, IF
REQUESTED BY A LENDER, ITS NOTE MAY BE MADE PAYABLE TO SUCH LENDER AND ITS
REGISTERED ASSIGNS IN WHICH CASE ALL LOANS EVIDENCED BY SUCH NOTE AND INTEREST
THEREON SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 10.4)
BE REPRESENTED BY ONE OR MORE NOTES IN LIKE FORM PAYABLE TO THE ORDER OF THE
PAYEE NAMED THEREIN AND ITS REGISTERED ASSIGNS.


(F)                                    IN THE EVENT THAT A LENDER HAS REQUESTED
A NOTE UNDER THIS CREDIT AGREEMENT AND THEREAFTER REQUESTS A REPLACEMENT
THEREOF, UPON RECEIPT OF (I) EITHER THE NOTE TO BE REPLACED OR (II) AN AFFIDAVIT
OF SUCH LENDER AS TO THE CIRCUMSTANCES UNDER WHICH SUCH NOTE WAS DESTROYED OR
LOST TOGETHER WITH SUCH INDEMNIFICATION OF THE APPLICABLE BORROWER AS SHALL BE
REASONABLY SATISFACTORY TO IT, SUCH BORROWER SHALL EXECUTE AND DELIVER TO SUCH
LENDER A REPLACEMENT NOTE.

19


--------------------------------------------------------------------------------



SECTION 2.7                                      PREPAYMENT OF LOANS.


(A)                                  EACH BORROWER SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART, SUBJECT
TO THE REQUIREMENTS OF THIS SECTION.


(B)                                 IN THE EVENT OF ANY PARTIAL REDUCTION OR
TERMINATION OF THE COMMITMENTS, THEN (I) AT OR PRIOR TO THE DATE OF SUCH
REDUCTION OR TERMINATION, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE COMPANY AND
THE LENDERS OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF ALL LENDERS’ LOANS
AFTER GIVING EFFECT THERETO AND (II) IF SUCH SUM WOULD EXCEED THE TOTAL
COMMITMENTS AFTER GIVING EFFECT TO SUCH REDUCTION OR TERMINATION, THEN THE
BORROWERS SHALL, ON THE DATE OF SUCH REDUCTION OR TERMINATION, PREPAY BORROWINGS
IN AN AGGREGATE AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


(C)                                  THE COMPANY SHALL NOTIFY THE ADMINISTRATIVE
AGENT BY TELEPHONE (CONFIRMED BY FACSIMILE) OF ANY PREPAYMENT HEREUNDER (I) IN
THE CASE OF A PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 10:00 A.M.,
NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN
THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK
CITY TIME, ON THE DATE OF THE PREPAYMENT. EACH SUCH NOTICE SHALL BE IRREVOCABLE
AND SHALL SPECIFY THE PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING
OR PORTION THEREOF TO BE PREPAID, PROVIDED THAT, IF A NOTICE OF PREPAYMENT IS
GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF THE COMMITMENTS
AS CONTEMPLATED BY SECTION 2.5, THEN SUCH NOTICE OF PREPAYMENT MAY BE REVOKED IF
SUCH NOTICE OF TERMINATION IS REVOKED IN ACCORDANCE WITH SECTION 2.5. PROMPTLY
FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A BORROWING, THE ADMINISTRATIVE
AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF. EACH PARTIAL PREPAYMENT
UNDER SECTION 2.7(A) OF A BORROWING SHALL, WHEN ADDED TO THE AMOUNT OF EACH
CONCURRENT REDUCTION OF THE COMMITMENTS AND PREPAYMENT OF BORROWINGS UNDER SUCH
SECTION, BE IN AN INTEGRAL MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000.


(D)                                 EACH PREPAYMENT OF A BORROWING SHALL BE
APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID BORROWING. PREPAYMENTS
SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT REQUIRED BY SECTION 3.1.


SECTION 2.8                                      EXTENSION OF MATURITY DATE.


(A)                                  REQUEST FOR EXTENSION. THE COMPANY MAY, BY
NOTICE TO THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY NOTIFY THE LENDERS) NOT
MORE THAN 90 DAYS AND NOT LESS THAN 30 DAYS PRIOR TO EACH OF THE FIRST AND
SECOND ANNIVERSARY OF THE EFFECTIVE DATE (EACH SUCH ANNIVERSARY DATE, AN
“EXTENSION DATE”), REQUEST (EACH, AN “EXTENSION REQUEST”) THAT THE LENDERS
EXTEND THE MATURITY DATE THEN IN EFFECT (THE “EXISTING MATURITY DATE”) FOR AN
ADDITIONAL ONE YEAR. EACH LENDER, ACTING IN ITS SOLE DISCRETION, SHALL, BY
NOTICE TO THE COMPANY AND THE ADMINISTRATIVE AGENT GIVEN NOT LATER THAN THE 20TH
DAY (OR SUCH LATER DAY AS SHALL BE ACCEPTABLE TO THE COMPANY) FOLLOWING THE DATE
OF THE COMPANY’S NOTICE, ADVISE THE COMPANY AND THE ADMINISTRATIVE AGENT WHETHER
OR NOT SUCH LENDER AGREES TO SUCH EXTENSION; PROVIDED THAT ANY LENDER THAT DOES
NOT SO ADVISE THE COMPANY AND THE ADMINISTRATIVE AGENT SHALL BE DEEMED TO HAVE
REJECTED SUCH EXTENSION REQUEST. THE ELECTION OF ANY LENDER TO AGREE TO SUCH
EXTENSION SHALL NOT OBLIGATE ANY OTHER LENDER TO SO AGREE.


(B)                                 REPLACEMENT OF NON-EXTENDING LENDERS.
PROVIDED THAT NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE COMPANY
SHALL HAVE THE RIGHT AT ANY TIME ON OR PRIOR TO THE RELEVANT EXTENSION DATE TO
REPLACE ANY LENDER WHICH HAS NOT CONSENTED TO THE EXTENSION REQUEST (EACH, A
“NON-EXTENDING LENDER”) WITH, AND OTHERWISE ADD TO THIS CREDIT AGREEMENT, ONE OR
MORE OTHER ELIGIBLE INSTITUTIONS (WHICH MAY INCLUDE ANY LENDER) (EACH AN
“ADDITIONAL COMMITMENT LENDER”) IN EACH CASE WITH THE CONSENT OF THE
ADMINISTRATIVE AGENT (SUCH CONSENT IN EACH CASE NOT TO BE

20


--------------------------------------------------------------------------------



UNREASONABLY WITHHELD). IF SOME OR ALL OF THE COMMITMENT OF A NON-EXTENDING
LENDER IS BEING ASSUMED BY ONE OR MORE ADDITIONAL COMMITMENT LENDERS, SUCH
NON-EXTENDING LENDER SHALL ENTER INTO AN ASSIGNMENT AND ASSUMPTION WITH SUCH
ADDITIONAL COMMITMENT LENDER(S) PURSUANT TO WHICH SUCH ADDITIONAL COMMITMENT
LENDER(S) SHALL, EFFECTIVE AS OF THE EXTENSION DATE, (I) ASSUME ALL OR A PORTION
OF SUCH NON-EXTENDING LENDER’S COMMITMENT AND (II) PURCHASE AT PAR (OR SUCH
OTHER AMOUNT AS MAY BE AGREED TO BY SUCH NON-EXTENDING LENDER AND THE RESPECTIVE
ADDITIONAL COMMITMENT LENDER) FOR CASH ALL OR A PORTION OF THE LOANS MADE BY
SUCH NON-EXTENDING LENDER, IN EACH CASE AS MAY BE SPECIFIED IN SUCH ASSIGNMENT
AND ASSUMPTION.


(C)                                  EFFECTIVENESS OF EXTENSION. IF (AND ONLY
IF) THE TOTAL OF THE COMMITMENTS OF THE LENDERS THAT HAVE CONSENTED TO ANY
EXTENSION REQUEST TO EXTEND THE EXISTING MATURITY DATE AND THE ADDITIONAL
COMMITMENTS OF THE ADDITIONAL COMMITMENT LENDERS SHALL BE AT LEAST 66-2/3% OF
THE TOTAL COMMITMENTS IN EFFECT IMMEDIATELY PRIOR TO THE EXTENSION DATE, THEN,
EFFECTIVE AS OF THE EXTENSION DATE, THE MATURITY DATE, WITH RESPECT TO THE
COMMITMENT OF EACH LENDER THAT HAS AGREED TO SO EXTEND ITS COMMITMENT AND OF
EACH ADDITIONAL COMMITMENT LENDER SHALL BE EXTENDED TO THE DATE FALLING ONE YEAR
AFTER THE EXISTING MATURITY DATE (OR, IF SUCH DATE IS NOT A BUSINESS DAY, SUCH
MATURITY DATE AS SO EXTENDED SHALL BE THE PRECEDING BUSINESS DAY) AND EACH
ADDITIONAL COMMITMENT LENDER SHALL THEREUPON BECOME A “LENDER” FOR ALL PURPOSES
OF THIS CREDIT AGREEMENT.

Notwithstanding the foregoing, the extension of the Existing Maturity Date shall
not be effective with respect to any Lender unless as of the relevant Extension
Date (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of each Borrower contained in this Credit
Agreement shall be true on and as of such date with the same force and effect as
if made on and as of such date (or, if any such representation and warranty is
expressly stated to have been made as of a specific date, as of such date) (and
the Administrative Agent shall have received a certificate, in form and
substance satisfactory to the Administrative Agent, to such effect from the
chief financial officer, the controller or any other senior financial officer of
the Company, together with such evidence and other related documents as the
Administrative agent may reasonably request with respect to the Borrowers’
authorization of the extension and their respective obligations hereunder).

Notwithstanding anything herein to the contrary, with respect to the Commitment
of any Non-Extending Lender whose Commitment has not been fully assumed by one
or more Additional Commitment Lenders, the Maturity Date for such Lender shall
remain unchanged and, notwithstanding anything in Section 2.9 to the contrary,
the Loans made by such Lender and not purchased by one or more Additional
Commitment Lenders shall be repayable on such date by the applicable Borrower
without (i) there being any requirement that any such repayment be shared with
other Lenders or (ii) the repayment of any Loans made by Lenders that approved
the Extension Request. In addition, on the Extension Date, each Borrower agrees
to pay all accrued and unpaid interest, fees and other amounts then due under
this Credit Agreement from such Borrower to each Lender consenting to the
Extension Request, each Non-Extending Lender and each Additional Commitment
Lender. Solely for the purpose of calculating break funding payments under
Section 3.6, the assignment by any Non-Extending Lender of any Eurodollar Loan
prior to the last day of the Interest Period applicable thereto in accordance
with this Section 2.8 shall be deemed to constitute a prepayment by a Borrower
of such Eurodollar Loan.

21


--------------------------------------------------------------------------------



SECTION 2.9                                      PAYMENTS GENERALLY; PRO RATA
TREATMENT; SHARING OF SETOFFS.


(A)                                  EACH BORROWER SHALL MAKE EACH PAYMENT
REQUIRED TO BE MADE BY IT HEREUNDER OR UNDER THE NOTE MADE BY IT (WHETHER OF
PRINCIPAL OF LOANS, INTEREST OR FEES, OR OF AMOUNTS PAYABLE UNDER SECTIONS 3.5,
3.6, 3.7 OR 10.3, OR OTHERWISE) PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE
DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF OR COUNTERCLAIM.
ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE DISCRETION OF THE
ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT SUCCEEDING
BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON. ALL SUCH PAYMENTS
SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICE AT 270 PARK AVENUE, NEW
YORK, NEW YORK, OR SUCH OTHER OFFICE AS TO WHICH THE ADMINISTRATIVE AGENT MAY
NOTIFY THE OTHER PARTIES HERETO, AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS
3.5, 3.6, 3.7 OR 10.3 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO.
THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR
THE ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING
RECEIPT THEREOF. IF ANY PAYMENT HEREUNDER SHALL BE DUE ON A DAY THAT IS NOT A
BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST, INTEREST
THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION. ALL PAYMENTS
HEREUNDER SHALL BE MADE IN DOLLARS.


(B)                                 IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL OF LOANS, INTEREST, FEES AND COMMISSIONS THEN DUE HEREUNDER, SUCH
FUNDS SHALL BE APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST, FEES AND
COMMISSIONS THEN DUE HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN
ACCORDANCE WITH THE AMOUNTS OF INTEREST, FEES AND COMMISSIONS THEN DUE TO SUCH
PARTIES AND (II) SECOND, TOWARDS PAYMENT OF PRINCIPAL OF LOANS THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF PRINCIPAL OF LOANS THEN DUE TO SUCH PARTIES.


(C)                                  IF ANY LENDER SHALL, BY EXERCISING ANY
RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY
PRINCIPAL OF, OR INTEREST ON, ANY OF ITS LOANS MADE TO A BORROWER RESULTING IN
SUCH LENDER RECEIVING PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF
ITS LOANS MADE TO SUCH BORROWER AND ACCRUED INTEREST THEREON THAN THE PROPORTION
RECEIVED BY ANY OTHER LENDER WITH RESPECT TO THE LOANS MADE BY SUCH OTHER LENDER
TO SUCH BORROWER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL
PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS MADE TO SUCH
BORROWER OF OTHER LENDERS TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL
SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF, AND ACCRUED INTEREST ON, THEIR RESPECTIVE
LOANS, PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY A BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS CREDIT AGREEMENT OR ANY PAYMENT
OBTAINED BY A LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A
PARTICIPATION IN ANY OF ITS LOANS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO
THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS TO WHICH THE PROVISIONS
OF THIS PARAGRAPH SHALL APPLY). EACH BORROWER CONSENTS TO THE FOREGOING AND
AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY
LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY
EXERCISE AGAINST SUCH BORROWER RIGHTS OF SETOFF AND COUNTERCLAIM WITH RESPECT TO
SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF SUCH
BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


(D)                                 UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED NOTICE FROM THE COMPANY PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE
FROM A BORROWER TO THE ADMINISTRATIVE AGENT

22


--------------------------------------------------------------------------------



FOR THE ACCOUNT OF THE APPLICABLE CREDIT PARTIES HEREUNDER THAT SUCH BORROWER
WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH
BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO SUCH CREDIT PARTIES THE AMOUNT DUE.
IN SUCH EVENT, IF SUCH BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH
SUCH CREDIT PARTY SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH CREDIT PARTY WITH INTEREST
THEREON, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO
IT TO BUT EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH GENERALLY RECOGNIZED BANKING INDUSTRY
PRACTICES ON INTERBANK COMPENSATION.


(E)                                  IF ANY CREDIT PARTY SHALL FAIL TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.4(B), 2.9(D) OR 10.3(C),
THEN THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY
CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH CREDIT PARTY TO SATISFY SUCH CREDIT
PARTY’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS
ARE FULLY PAID.


ARTICLE 3.

INTEREST, FEES, YIELD PROTECTION, ETC.


SECTION 3.1                                      INTEREST.


(A)                                  THE LOANS COMPRISING EACH ABR BORROWING
SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE AND THE LOANS COMPRISING EACH
EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE ADJUSTED LIBO RATE FOR THE
INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE APPLICABLE MARGIN.


(B)                                 NOTWITHSTANDING THE FOREGOING, IF ANY
PRINCIPAL OF OR INTEREST ON ANY LOAN OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY
BORROWER HEREUNDER IS NOT PAID WHEN DUE, WHETHER AT STATED MATURITY, UPON
ACCELERATION OR OTHERWISE, SUCH OVERDUE AMOUNT SHALL BEAR INTEREST, AFTER AS
WELL AS BEFORE JUDGMENT, AT A RATE PER ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE
PRINCIPAL OF ANY LOAN, 2% PLUS THE RATE OTHERWISE APPLICABLE TO SUCH LOAN AS
PROVIDED IN THE PRECEDING PARAGRAPH OF THIS SECTION OR (II) IN THE CASE OF ANY
OTHER AMOUNT, 2% PLUS THE ALTERNATE BASE RATE.


(C)                                  ACCRUED INTEREST ON EACH LOAN SHALL BE
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN, PROVIDED THAT
(I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (B) OF THIS SECTION SHALL BE PAYABLE
ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR PREPAYMENT OF ANY EURODOLLAR
LOAN, ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE
PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT, AND (III) IN THE EVENT OF
ANY CONVERSION OF ANY EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST
PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE
DATE OF SUCH CONVERSION.


(D)                                 ALL INTEREST HEREUNDER SHALL BE COMPUTED ON
THE BASIS OF A YEAR OF 360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO
THE ALTERNATE BASE RATE AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE
PRIME RATE SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN
A LEAP YEAR), AND IN EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY). THE APPLICABLE
ALTERNATE BASE RATE, ADJUSTED LIBO RATE OR LIBO RATE SHALL BE DETERMINED BY THE
ADMINISTRATIVE AGENT, AND SUCH DETERMINATION SHALL BE CONCLUSIVE ABSENT CLEARLY
DEMONSTRABLE ERROR.

23


--------------------------------------------------------------------------------



SECTION 3.2                                      INTEREST ELECTIONS RELATING TO
BORROWINGS.


(A)                                  EACH BORROWING INITIALLY SHALL BE OF THE
TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE CASE OF A
EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS SPECIFIED IN SUCH
BORROWING REQUEST OR PURSUANT TO SECTION 2.3(B). THEREAFTER, THE COMPANY (ON
BEHALF OF THE APPLICABLE BORROWER) MAY ELECT TO CONVERT SUCH BORROWING TO A
DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR
BORROWING, MAY ELECT AN INTEREST PERIOD THEREFOR, ALL AS PROVIDED IN THIS
SECTION.


(B)                                 TO MAKE AN ELECTION PURSUANT TO THIS
SECTION, THE COMPANY (ON BEHALF OF THE APPLICABLE BORROWER) SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A BORROWING
REQUEST WOULD BE REQUIRED UNDER SECTION 2.3 IF THE COMPANY (ON BEHALF OF THE
APPLICABLE BORROWER) WERE REQUESTING A BORROWING OF THE TYPE RESULTING FROM SUCH
ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION. EACH SUCH TELEPHONIC
INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY
BY HAND DELIVERY OR FACSIMILE TO THE ADMINISTRATIVE AGENT OF A WRITTEN INTEREST
ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY
THE COMPANY (ON BEHALF OF THE APPLICABLE BORROWER).


(C)                                  EACH TELEPHONIC AND WRITTEN INTEREST
ELECTION REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION:

(I)                                     THE IDENTITY OF THE BORROWER;

(II)                                  THE BORROWING TO WHICH SUCH INTEREST
ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING ELECTED WITH
RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE ALLOCATED TO
EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE SPECIFIED PURSUANT
TO CLAUSES (IV) AND (V) OF THIS PARAGRAPH SHALL BE SPECIFIED FOR EACH RESULTING
BORROWING);

(III)                               THE EFFECTIVE DATE OF THE ELECTION MADE
PURSUANT TO SUCH INTEREST ELECTION REQUEST, WHICH SHALL BE A BUSINESS DAY;

(IV)                              WHETHER THE RESULTING BORROWING IS TO BE AN
ABR BORROWING OR A EURODOLLAR BORROWING; AND

(V)                                 IF THE RESULTING BORROWING IS A EURODOLLAR
BORROWING, THE INTEREST PERIOD TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO
SUCH ELECTION, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF THE
TERM “INTEREST PERIOD”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company (on behalf of the applicable
Borrower) shall be deemed to have selected an Interest Period of one month’s
duration.


(D)                                 PROMPTLY FOLLOWING RECEIPT OF AN INTEREST
ELECTION REQUEST, THE ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE
DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH RESULTING BORROWING.


(E)                                  IF THE COMPANY (ON BEHALF OF THE APPLICABLE
BORROWER) FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST PRIOR TO THE END
OF THE INTEREST PERIOD APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID
AS PROVIDED HEREIN, AT THE END OF SUCH INTEREST PERIOD, SUCH BORROWING SHALL BE
CONVERTED TO AN ABR BORROWING. NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF
AN EVENT OF

24


--------------------------------------------------------------------------------



DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE COMPANY (ON BEHALF OF THE
APPLICABLE BORROWER), THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING, (I) NO
OUTSTANDING BORROWING OF ANY BORROWER MAY BE CONVERTED TO OR CONTINUED AS A
EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH EURODOLLAR BORROWING OF EACH
BORROWER SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE INTEREST
PERIOD APPLICABLE THERETO.


SECTION 3.3                                      FEES.


(A)                                  THE COMPANY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER, A FACILITY FEE (“FACILITY
FEE”), WHICH SHALL ACCRUE AT A RATE PER ANNUM EQUAL TO THE APPLICABLE FACILITY
FEE PERCENTAGE ON THE DAILY AMOUNT OF THE COMMITMENT OF SUCH LENDER (REGARDLESS
OF USAGE) DURING THE PERIOD FROM AND INCLUDING THE AGREEMENT DATE TO BUT
EXCLUDING THE DATE ON WHICH SUCH COMMITMENT TERMINATES; PROVIDED THAT, IF SUCH
LENDER CONTINUES TO HAVE ANY LOANS OUTSTANDING AFTER ITS COMMITMENT TERMINATES,
THEN SUCH FACILITY FEE SHALL CONTINUE TO ACCRUE ON THE DAILY OUTSTANDING
PRINCIPAL AMOUNT OF SUCH LENDER’S LOANS FROM AND INCLUDING THE DATE ON WHICH
SUCH LENDER’S COMMITMENT TERMINATES TO BUT EXCLUDING THE DATE ON WHICH ALL LOANS
OF SUCH LENDER HAVE BEEN PAID IN FULL. ACCRUED FACILITY FEES SHALL BE PAYABLE IN
ARREARS ON THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, AND
ON EACH DATE ON WHICH THE COMMITMENTS ARE PERMANENTLY REDUCED, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE AGREEMENT DATE, PROVIDED THAT ALL UNPAID
FACILITY FEES SHALL BE PAYABLE ON THE DATE ON WHICH THE COMMITMENTS TERMINATE.
ALL FACILITY FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND SHALL
BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT
EXCLUDING THE LAST DAY).


(B)                                 FOR EACH UTILIZATION FEE APPLICABILITY DAY
DURING THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE THROUGH BUT EXCLUDING
THE MATURITY DATE, THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF EACH LENDER, A FEE (THE “UTILIZATION FEE”) EQUAL TO THE
APPLICABLE MARGIN PER ANNUM ON THE DAILY AMOUNT DURING SUCH PERIOD OF THE
AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF SUCH LENDER’S LOANS. NOTWITHSTANDING
THE FOREGOING, IF SUCH LENDER HAS ANY LOANS OUTSTANDING AFTER THE MATURITY DATE,
THEN SUCH UTILIZATION FEE SHALL CONTINUE TO ACCRUE, FOR EACH UTILIZATION FEE
APPLICABILITY DAY, ON THE DAILY AMOUNT OF SUCH LENDER’S LOANS FROM AND INCLUDING
THE MATURITY DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH LENDER CEASES TO HAVE
ANY LOANS OUTSTANDING. ACCRUED UTILIZATION FEES SHALL BE PAYABLE IN ARREARS ON
THE LAST DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR, ON EACH DATE
ON WHICH THE COMMITMENTS ARE PERMANENTLY REDUCED, AND ON EACH DATE ON WHICH A
LENDER’S LOANS ARE PAID IN FULL, COMMENCING ON THE FIRST SUCH DATE TO OCCUR
AFTER THE AGREEMENT DATE, PROVIDED THAT ALL UNPAID UTILIZATION FEES SHALL BE
PAYABLE ON THE MATURITY DATE. ALL UTILIZATION FEES SHALL BE COMPUTED ON THE
BASIS OF A YEAR OF 360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS
ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE LAST DAY).


(C)                                  THE COMPANY AGREES TO PAY TO EACH CREDIT
PARTY, FOR ITS OWN ACCOUNT, FEES AND OTHER AMOUNTS PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE COMPANY AND SUCH CREDIT PARTY.


(D)                                 ALL FEES AND OTHER AMOUNTS PAYABLE HEREUNDER
SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS. FEES AND OTHER
AMOUNTS PAID SHALL NOT BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


SECTION 3.4                                      ALTERNATE RATE OF INTEREST. IF
PRIOR TO THE COMMENCEMENT OF ANY INTEREST PERIOD FOR A EURODOLLAR BORROWING:

25


--------------------------------------------------------------------------------



(A)                                  THE ADMINISTRATIVE AGENT DETERMINES, WHICH
DETERMINATION (IF MADE ON A REASONABLE BASIS) SHALL BE CONCLUSIVE, THAT ADEQUATE
AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE ADJUSTED LIBO RATE OR THE
LIBO RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD; OR


(B)                                 THE ADMINISTRATIVE AGENT IS ADVISED BY
REQUIRED LENDERS THAT THE ADJUSTED LIBO RATE OR THE LIBO RATE, AS APPLICABLE,
FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO THE
LENDERS OF MAKING OR MAINTAINING THEIR LOANS INCLUDED IN SUCH BORROWING FOR SUCH
INTEREST PERIOD;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.


SECTION 3.5                                      INCREASED COSTS; ILLEGALITY.


(A)                                  IF ANY REGULATORY CHANGE SHALL:

(I)                                     IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH
OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY, ANY CREDIT PARTY (EXCEPT ANY SUCH
RESERVE REQUIREMENT REFLECTED IN THE ADJUSTED LIBO RATE); OR

(II)                                  IMPOSE ON ANY CREDIT PARTY OR THE LONDON
INTERBANK MARKET ANY OTHER CONDITION AFFECTING THIS CREDIT AGREEMENT, ANY
EURODOLLAR LOANS MADE BY SUCH CREDIT PARTY OR ANY PARTICIPATION THEREIN,

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan hereunder or to
increase the cost to such Credit Party or to reduce the amount of any sum
received or receivable by such Credit Party hereunder (whether of principal,
interest or otherwise), then the Company will pay to such Credit Party such
additional amount or amounts as will compensate such Credit Party for such
additional costs incurred or reduction suffered.


(B)                                 IF ANY CREDIT PARTY DETERMINES THAT ANY
REGULATORY CHANGE REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH CREDIT PARTY’S CAPITAL OR ON THE CAPITAL OF
SUCH CREDIT PARTY’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS CREDIT
AGREEMENT OR THE LOANS MADE, BY SUCH CREDIT PARTY TO A LEVEL BELOW THAT WHICH
SUCH CREDIT PARTY OR SUCH CREDIT PARTY’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH REGULATORY CHANGE (TAKING INTO CONSIDERATION SUCH CREDIT PARTY’S
POLICIES AND THE POLICIES OF SUCH CREDIT PARTY’S HOLDING COMPANY WITH RESPECT TO
CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE COMPANY WILL PAY TO SUCH CREDIT
PARTY SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH CREDIT PARTY OR
SUCH CREDIT PARTY’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)                                  A CERTIFICATE OF A CREDIT PARTY SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH CREDIT PARTY OR ITS
HOLDING COMPANY, AS APPLICABLE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION SHALL BE DELIVERED TO THE COMPANY AND SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR. THE COMPANY SHALL PAY SUCH CREDIT PARTY THE AMOUNT SHOWN AS DUE
ON ANY SUCH CERTIFICATE WITHIN TEN DAYS AFTER RECEIPT THEREOF.

26


--------------------------------------------------------------------------------



(D)                                 FAILURE OR DELAY ON THE PART OF ANY CREDIT
PARTY TO DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A
WAIVER OF SUCH CREDIT PARTY’S RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT
THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A CREDIT PARTY PURSUANT TO
THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN 90 DAYS
PRIOR TO THE DATE THAT SUCH CREDIT PARTY NOTIFIES THE BORROWERS OF THE
REGULATORY CHANGE GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
CREDIT PARTY’S INTENTION TO CLAIM COMPENSATION THEREFOR.


(E)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
CREDIT AGREEMENT, IF, AFTER THE AGREEMENT DATE, ANY REGULATORY CHANGE SHALL MAKE
IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN ANY EURODOLLAR LOAN OR TO GIVE
EFFECT TO ITS OBLIGATIONS AS CONTEMPLATED HEREBY WITH RESPECT TO ANY EURODOLLAR
LOAN, THEN, BY WRITTEN NOTICE TO THE COMPANY AND TO THE ADMINISTRATIVE AGENT:

(I)                                     SUCH LENDER MAY DECLARE THAT EURODOLLAR
LOANS WILL NOT THEREAFTER (FOR THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY
SUCH LENDER HEREUNDER (OR BE CONTINUED FOR ADDITIONAL INTEREST PERIODS) AND ABR
LOANS WILL NOT THEREAFTER (FOR SUCH DURATION) BE CONVERTED INTO EURODOLLAR
LOANS, WHEREUPON ANY REQUEST FOR A EURODOLLAR BORROWING OR TO CONVERT AN ABR
BORROWING TO A EURODOLLAR BORROWING OR TO CONTINUE A EURODOLLAR BORROWING, AS
APPLICABLE, FOR AN ADDITIONAL INTEREST PERIOD SHALL, AS TO SUCH LENDER ONLY, BE
DEEMED A REQUEST FOR AN ABR LOAN (OR A REQUEST TO CONTINUE AN ABR LOAN AS SUCH
FOR AN ADDITIONAL INTEREST PERIOD OR TO CONVERT A EURODOLLAR LOAN INTO AN ABR
LOAN, AS APPLICABLE), UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN;
AND

(II)                                  SUCH LENDER MAY REQUIRE THAT ALL
OUTSTANDING EURODOLLAR LOANS MADE BY IT BE CONVERTED TO ABR LOANS, IN WHICH
EVENT ALL SUCH EURODOLLAR LOANS SHALL BE AUTOMATICALLY CONVERTED TO ABR LOANS,
AS OF THE EFFECTIVE DATE OF SUCH NOTICE AS PROVIDED IN THE LAST SENTENCE OF THIS
PARAGRAPH.

In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans, as applicable. For purposes of this
paragraph, a notice to the Company by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Company.


SECTION 3.6                                      BREAK FUNDING PAYMENTS. IN THE
EVENT OF (A) THE PAYMENT OR PREPAYMENT (VOLUNTARY OR OTHERWISE) OF ANY PRINCIPAL
OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST PERIOD
APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT), (B) THE
CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE OR
PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER SECTION
2.7(C) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT OF ANY
EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD OR MATURITY
DATE APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE COMPANY PURSUANT TO
SECTION 3.8(B), THEN, IN ANY SUCH EVENT, THE RELEVANT BORROWER OR THE COMPANY,
AS APPLICABLE, SHALL COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE
ATTRIBUTABLE TO SUCH EVENT. IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR
EXPENSE TO ANY LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT DETERMINED BY SUCH
LENDER TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE
ACCRUED ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE
ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD
FROM THE DATE OF SUCH EVENT TO THE

27


--------------------------------------------------------------------------------



LAST DAY OF THE THEN CURRENT INTEREST PERIOD THEREFOR (OR, IN THE CASE OF A
FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE PERIOD THAT WOULD HAVE BEEN THE
INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE AMOUNT OF INTEREST THAT WOULD
ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT THE INTEREST RATE THAT SUCH
LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT OF SUCH PERIOD, FOR DOLLAR
DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER BANKS IN THE EURODOLLAR
MARKET. A CERTIFICATE OF ANY LENDER SETTING FORTH ANY AMOUNT OR AMOUNTS THAT
SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS SECTION SHALL BE DELIVERED
TO THE COMPANY (ON BEHALF OF THE RELEVANT BORROWER) AND SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR. THE RELEVANT BORROWER SHALL PAY SUCH LENDER THE AMOUNT
SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN DAYS AFTER RECEIPT THEREOF.


SECTION 3.7                                      U.S. TAXES.


(A)                                  EACH BORROWER AGREES TO PAY TO EACH FOREIGN
LENDER SUCH ADDITIONAL AMOUNTS AS ARE NECESSARY IN ORDER THAT THE NET PAYMENT OF
ANY AMOUNT DUE TO SUCH FOREIGN LENDER UNDER THE LOAN DOCUMENTS AFTER DEDUCTION
FOR OR WITHHOLDING IN RESPECT OF ANY U.S. TAXES COLLECTIBLE BY WITHHOLDING AND
IMPOSED WITH RESPECT TO SUCH PAYMENT, WILL NOT BE LESS THAN THE AMOUNT STATED
HEREIN TO BE THEN DUE AND PAYABLE, PROVIDED THAT THE FOREGOING OBLIGATION TO PAY
SUCH ADDITIONAL AMOUNTS SHALL NOT APPLY:

(I)                                     WITH RESPECT TO ANY FOREIGN LENDER IF
SUCH FOREIGN LENDER IS, ON THE AGREEMENT DATE (OR ON THE DATE IT BECOMES A
LENDER AS PROVIDED IN SECTION 10.4) AND ON THE DATE OF ANY CHANGE IN THE
APPLICABLE LENDING OFFICE OF SUCH FOREIGN LENDER, ENTITLED TO SUBMIT THE
APPLICABLE FORMS TO THE INTERNAL REVENUE SERVICE ENTITLING IT TO A COMPLETE
EXEMPTION FROM WITHHOLDING ON ALL INTEREST TO BE RECEIVED BY IT UNDER THE LOAN
DOCUMENTS IN RESPECT OF THE LOANS), OR

(II)                                  TO ANY FOREIGN LENDER IF SUCH FOREIGN
LENDER FAILS TO COMPLY WITH APPLICABLE CERTIFICATION, INFORMATION, DOCUMENTATION
OR OTHER REPORTING REQUIREMENTS CONCERNING THE NATIONALITY, RESIDENCE, IDENTITY
OR CONNECTIONS WITH THE UNITED STATES OF AMERICA OF SUCH FOREIGN LENDER IF SUCH
COMPLIANCE IS REQUIRED BY STATUTE OR REGULATION OF THE UNITED STATES OF AMERICA
AS A PRECONDITION TO RELIEF OR EXEMPTION FROM SUCH U.S. TAXES.


(B)                                 WITHIN 30 DAYS AFTER PAYING ANY AMOUNT TO
THE ADMINISTRATIVE AGENT OR ANY FOREIGN LENDER FROM WHICH IT IS REQUIRED BY LAW
TO MAKE ANY DEDUCTION OR WITHHOLDING, AND WITHIN 30 DAYS AFTER IT IS REQUIRED BY
LAW TO REMIT SUCH DEDUCTION OR WITHHOLDING TO ANY RELEVANT TAXING OR OTHER
AUTHORITY, THE COMPANY (ON BEHALF OF THE RELEVANT BORROWER) SHALL DELIVER TO THE
ADMINISTRATIVE AGENT FOR DELIVERY TO SUCH FOREIGN LENDER EVIDENCE SATISFACTORY
TO SUCH PERSON OF SUCH DEDUCTION, WITHHOLDING OR PAYMENT (AS THE CASE MAY BE).


(C)                                  NOT LATER THAN THE EFFECTIVE DATE OR, IN
THE CASE OF ANY PERSON THAT BECOMES A LENDER PURSUANT TO SECTION 10.4, THE DATE
OF THE EXECUTION AND DELIVERY OF THE ASSIGNMENT AND ASSUMPTION PURSUANT TO WHICH
SUCH PERSON BECOMES A LENDER, AND ANNUALLY THEREAFTER OR AT SUCH OTHER TIMES AS
THE COMPANY MAY REASONABLY REQUEST, EACH LENDER THAT IS A FOREIGN LENDER (TO THE
EXTENT THAT SUCH LENDER, IN ITS SOLE DISCRETION, BELIEVES THAT IT IS SO
ENTITLED), SHALL PROVIDE THE COMPANY AND THE ADMINISTRATIVE AGENT WITH TWO DULY
COMPLETED COPIES OF THE RELEVANT INTERNAL REVENUE SERVICE FORMS CERTIFYING ITS
ENTITLEMENT TO A COMPLETE EXEMPTION FROM WITHHOLDING ON ALL INTEREST TO BE
RECEIVED BY IT UNDER THE LOAN DOCUMENTS IN RESPECT OF THE LOANS.

28


--------------------------------------------------------------------------------



SECTION 3.8                                      MITIGATION OBLIGATIONS.


(A)                                  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.5, OR IF ANY BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.7, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS (OR ANY PARTICIPATION
THEREIN) HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER
OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH
DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT
TO SECTION 3.5 OR 3.7, AS APPLICABLE, IN THE FUTURE AND (II) WOULD NOT SUBJECT
SUCH LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER. THE COMPANY HEREBY AGREES TO PAY ALL REASONABLE
COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


(B)                                 IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.5, OR IF ANY BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.7, THEN THE COMPANY MAY, AT ITS SOLE EXPENSE (INCLUDING THE FEES
REFERRED TO IN SECTION 10.4(B)) AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN
SECTION 10.4), ALL ITS INTERESTS, RIGHTS AND OBLIGATIONS UNDER THE LOAN
DOCUMENTS TO AN ELIGIBLE INSTITUTION THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH
ELIGIBLE INSTITUTION MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE COMPANY SHALL HAVE RECEIVED THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT, WHICH CONSENT SHALL NOT UNREASONABLY BE
WITHHELD, (II) SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS, ACCRUED INTEREST THEREON, ACCRUED FEES AND
ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE RELEVANT
BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH
ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 3.5 OR PAYMENTS
REQUIRED TO BE MADE PURSUANT TO SECTION 3.7, SUCH ASSIGNMENT WILL RESULT IN A
REDUCTION IN SUCH COMPENSATION OR PAYMENTS. A LENDER SHALL NOT BE REQUIRED TO
MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A RESULT OF A
WAIVER BY SUCH LENDER OR OTHERWISE, THE CIRCUMSTANCES ENTITLING THE COMPANY TO
REQUIRE SUCH ASSIGNMENT AND DELEGATION CEASE TO APPLY.


ARTICLE 4.

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Credit Parties (and each Subsidiary
Borrower, as to itself, represents and warrants to the Credit Parties) that:


SECTION 4.1                                      CORPORATE EXISTENCE;
SUBSIDIARIES.


(A)                                  THE COMPANY HAS BEEN DULY INCORPORATED AND
IS VALIDLY EXISTING AS A CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF DELAWARE, WITH FULL CORPORATE POWER TO CONDUCT ITS BUSINESS AS
PRESENTLY CONDUCTED AND, EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN
THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT, IS QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY
JURISDICTION WHERE SUCH QUALIFICATION IS REQUIRED.


(B)                                 EACH MATERIAL SUBSIDIARY HAS BEEN DULY
ORGANIZED AND IS VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS ORGANIZATION, WITH FULL CORPORATE OR ANALOGOUS

29


--------------------------------------------------------------------------------



POWERS TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED AND, EXCEPT WHERE THE
FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS QUALIFIED TO DO BUSINESS IN,
AND IS IN GOOD STANDING IN, EVERY JURISDICTION WHERE SUCH QUALIFICATION IS
REQUIRED.


(C)                                  SCHEDULE 4.1 SETS FORTH AS OF THE AGREEMENT
DATE THE NAME OF EACH SUBSIDIARY THAT IS A WHOLLY-OWNED SUBSIDIARY, A LISTED
INSURANCE SUBSIDIARY OR A MATERIAL SUBSIDIARY AND IDENTIFIES THE JURISDICTION OF
ORGANIZATION OF EACH SUCH SUBSIDIARY.


SECTION 4.2                                      CORPORATE AND GOVERNMENTAL
AUTHORIZATION; NO CONTRAVENTION.


(A)                                  EACH BORROWER HAS FULL CORPORATE POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS CREDIT
AGREEMENT AND THE NOTES EXECUTED BY IT AND TO COMPLY WITH ALL OF THE PROVISIONS
OF THIS CREDIT AGREEMENT AND THE NOTES EXECUTED BY IT, AND ALL NECESSARY
CORPORATE OR SIMILAR PROCEEDINGS OF SUCH BORROWER HAVE BEEN DULY TAKEN TO
AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH BORROWER OF THIS
CREDIT AGREEMENT AND THE NOTES EXECUTED BY IT.


(B)                                 NO AUTHORIZATIONS, APPROVALS OR CONSENTS OF,
AND NO FILINGS OR REGISTRATIONS WITH, ANY GOVERNMENTAL AUTHORITY OR ANY
SECURITIES EXCHANGE, ARE NECESSARY FOR THE EXECUTION, DELIVERY OR PERFORMANCE BY
ANY BORROWER OF THIS CREDIT AGREEMENT OR THE NOTES EXECUTED BY IT, OR FOR THE
LEGALITY, VALIDITY OR ENFORCEABILITY HEREOF OR THEREOF.


(C)                                  NONE OF THE EXECUTION AND DELIVERY OF THIS
CREDIT AGREEMENT AND THE NOTES, THE CONSUMMATION OF THE TRANSACTIONS HEREIN
CONTEMPLATED OR COMPLIANCE BY ANY BORROWER WITH ALL OF THE TERMS AND PROVISIONS
OF THIS CREDIT AGREEMENT OR THE NOTES EXECUTED BY SUCH BORROWER WILL CONFLICT
WITH OR RESULT IN A BREACH WHICH WOULD CONSTITUTE A MATERIAL DEFAULT UNDER, OR
RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY
OF THE PROPERTY OR ASSETS OF SUCH BORROWER, MATERIAL TO SUCH BORROWER, PURSUANT
TO THE TERMS OF ANY INDENTURE, LOAN AGREEMENT, OR OTHER AGREEMENT OR INSTRUMENT
FOR BORROWED MONEY TO WHICH SUCH BORROWER IS A PARTY OR BY WHICH SUCH BORROWER
MAY BE BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF SUCH BORROWER,
MATERIAL TO SUCH BORROWER, IS SUBJECT, NOR WILL SUCH ACTION RESULT IN ANY
MATERIAL VIOLATION OF THE PROVISIONS OF THE CHARTER OR BY LAWS OF SUCH BORROWER
OR ANY STATUTE OR ANY ORDER, RULE OR REGULATION APPLICABLE TO SUCH BORROWER OR
ANY OF ITS MATERIAL SUBSIDIARIES OF ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER SUCH BORROWER OR SUCH SUBSIDIARY, AND NO CONSENT, APPROVAL,
AUTHORIZATION OR OTHER ORDER OF, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY IS
REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS CREDIT AGREEMENT AND THE NOTES,
THE CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED OR COMPLIANCE BY THE
COMPANY WITH ALL OF THE TERMS AND PROVISIONS OF THIS CREDIT AGREEMENT, PROVIDED
THAT (I) THE BORROWERS MAKE NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO ANY
SECURITIES OR BLUE SKY LAWS OF POLITICAL SUBDIVISIONS OF THE UNITED STATES OF
AMERICA OR ANY LAWS OR TREATIES OF ANY COUNTRY (OR POLITICAL SUBDIVISION
THEREOF) OTHER THAN THE UNITED STATES OF AMERICA AND (II) THE EFFECT OF THE LAWS
OF ANY JURISDICTION (OTHER THAN THE STATES OF NEW YORK OR ILLINOIS) THAT LIMIT
THE INTEREST, FEES OR OTHER CHARGES ANY LENDER MAY IMPOSE.


SECTION 4.3                                      BINDING EFFECT. THIS CREDIT
AGREEMENT CONSTITUTES A VALID AND BINDING AGREEMENT OF EACH BORROWER AND THE
NOTES, WHEN EXECUTED AND DELIVERED IN ACCORDANCE WITH THIS CREDIT AGREEMENT,
WILL CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE RESPECTIVE BORROWER
EXECUTING AND DELIVERING SUCH NOTES.

30


--------------------------------------------------------------------------------



SECTION 4.4                                      FINANCIAL INFORMATION.


(A)                                  THE CONSOLIDATED STATEMENT OF FINANCIAL
POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31,
2006 AND THE RELATED STATEMENTS OF OPERATIONS, COMPREHENSIVE INCOME,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED, REPORTED ON
BY DELOITTE & TOUCHE, LLP, AND HERETOFORE FURNISHED TO THE ADMINISTRATIVE AGENT
AND EACH OF THE LENDERS, PRESENT FAIRLY IN ALL MATERIAL RESPECTS, IN CONFORMITY
WITH GAAP, THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF SUCH DATE AND THEIR RESULTS OF OPERATIONS AND CASH FLOWS FOR
SUCH FISCAL YEAR.


(B)                                 THE RESPECTIVE STATUTORY STATEMENTS FOR
ALLSTATE INSURANCE AND ALLSTATE LIFE FOR THE YEAR ENDED AT DECEMBER 31, 2006
PRESENT FAIRLY IN ALL MATERIAL RESPECTS, IN CONFORMITY WITH STATUTORY ACCOUNTING
PRINCIPLES, THE RESPECTIVE FINANCIAL CONDITIONS OF SAID COMPANIES AS AT SAID
DATE AND THEIR RESPECTIVE RESULTS OF OPERATIONS FOR THE FISCAL YEAR ENDED ON
SAID DATE.


(C)                                  SINCE DECEMBER 31, 2006, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE BUSINESS, FINANCIAL POSITION OR RESULTS OF
OPERATIONS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES.


SECTION 4.5                                      LITIGATION. EXCEPT AS DISCLOSED
TO THE LENDERS IN WRITING (WHICH SHALL INCLUDE THE COMPANY’S FORM 10-K FOR THE
FISCAL YEAR ENDING DECEMBER 31, 2006) PRIOR TO THE DATE HEREOF, THERE ARE NO
LEGAL, ARBITRAL OR GOVERNMENTAL PROCEEDINGS (INCLUDING ANY PROCEEDING INSTITUTED
BY ANY STATE INSURANCE COMMISSION OR SIMILAR REGULATORY BODY), PENDING TO WHICH
THE COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES IS A PARTY OR TO WHICH ANY
PROPERTY OF THE COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES IS THE SUBJECT
(COLLECTIVELY, “PROCEEDINGS”)WHICH, IF DETERMINED ADVERSELY TO THE COMPANY OR
ANY OF ITS MATERIAL SUBSIDIARIES (AND THERE EXISTS A REASONABLE POSSIBILITY OF
SUCH ADVERSE DETERMINATION), INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY COULD
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND, TO THE BEST OF THE COMPANY’S
KNOWLEDGE, NO SUCH PROCEEDINGS ARE THREATENED.


SECTION 4.6                                      COMPLIANCE WITH ERISA. EACH
MEMBER OF THE ERISA GROUP HAS FULFILLED ITS OBLIGATIONS UNDER THE MINIMUM
FUNDING STANDARDS OF ERISA AND THE INTERNAL REVENUE CODE WITH RESPECT TO EACH
PLAN (OTHER THAN ANY NON-MATERIAL SUBSIDIARY PLAN) AND IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH THE PRESENTLY APPLICABLE PROVISIONS OF ERISA AND THE
INTERNAL REVENUE CODE WITH RESPECT TO EACH PLAN (OTHER THAN ANY NON-MATERIAL
SUBSIDIARY PLAN). NO MEMBER OF THE ERISA GROUP HAS (I) SOUGHT A WAIVER OF THE
MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE INTERNAL REVENUE CODE IN
RESPECT OF ANY PLAN (OTHER THAN ANY NON-MATERIAL SUBSIDIARY PLAN), (II) FAILED
TO MAKE ANY CONTRIBUTION OR PAYMENT TO ANY PLAN (OTHER THAN ANY NON-MATERIAL
SUBSIDIARY PLAN) OR MULTIEMPLOYER PLAN OR IN RESPECT OF ANY BENEFIT ARRANGEMENT,
OR MADE ANY AMENDMENT TO ANY PLAN (OTHER THAN ANY NON-MATERIAL SUBSIDIARY PLAN)
OR BENEFIT ARRANGEMENT, WHICH HAS RESULTED OR COULD RESULT IN THE IMPOSITION OF
A LIEN OR THE POSTING OF A BOND OR OTHER SECURITY UNDER ERISA OR THE INTERNAL
REVENUE CODE, PROVIDED, HOWEVER, THAT IN THE CASE OF A BENEFIT ARRANGEMENT
ESTABLISHED OR MAINTAINED BY OR FOR A SUBSIDIARY (OTHER THAN A SUBSIDIARY
BORROWER) SUCH ACTION OR INACTION HAS RESULTED OR COULD RESULT IN THE IMPOSITION
OF SUCH A LIEN OR THE POSTING OF SUCH A BOND OR OTHER SECURITY IN EXCESS OF
$25,000,000, OR (III) INCURRED ANY LIABILITY UNDER TITLE IV OF ERISA OTHER THAN
A LIABILITY TO THE PBGC FOR PREMIUMS UNDER SECTION 4007 OF ERISA.


SECTION 4.7                                      ENVIRONMENTAL MATTERS. THE
COMPANY HAS CONCLUDED REASONABLY THAT ALL ENVIRONMENTAL LAWS APPLICABLE TO THE
COMPANY AND ITS MATERIAL SUBSIDIARIES ARE UNLIKELY TO HAVE A MATERIAL ADVERSE
EFFECT.

31


--------------------------------------------------------------------------------



SECTION 4.8                                      TAXES. UNITED STATES FEDERAL
INCOME TAX RETURNS OF THE COMPANY AND ITS MATERIAL SUBSIDIARIES HAVE BEEN CLOSED
THROUGH THE FISCAL YEAR ENDED DECEMBER 31, 2002. ALL UNITED STATES FEDERAL
INCOME TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS WHICH ARE REQUIRED TO BE
FILED HAVE BEEN FILED BY OR ON BEHALF OF THE COMPANY AND ITS MATERIAL
SUBSIDIARIES AND ALL TAXES DUE WITH RESPECT TO THE COMPANY AND ITS MATERIAL
SUBSIDIARIES PURSUANT TO SUCH RETURNS AND ALL MATERIAL TAXES DUE PURSUANT TO ANY
ASSESSMENT RECEIVED BY THE COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES HAVE BEEN
PAID, EXCEPT THOSE ASSESSMENTS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND WHERE (IN THE OPINION OF THE COMPANY) ADEQUATE CHARGES, ACCRUALS
OR RESERVES HAVE BEEN ESTABLISHED ON THE BOOKS OF THE COMPANY AND ITS
SUBSIDIARIES, AS APPLICABLE.


SECTION 4.9                                      FULL DISCLOSURE. ALL WRITTEN
FACTUAL INFORMATION HERETOFORE FURNISHED BY THE COMPANY TO THE ADMINISTRATIVE
AGENT OR ANY LENDER FOR PURPOSES OF OR IN CONNECTION WITH THIS CREDIT AGREEMENT
AND THE INFORMATION MEMORANDUM WAS TRUE AND ACCURATE IN ALL MATERIAL RESPECTS ON
THE DATE AS OF WHICH SUCH INFORMATION WAS STATED OR CERTIFIED.


SECTION 4.10                                INVESTMENT COMPANY ACT. NONE OF THE
BORROWERS IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940.


SECTION 4.11                                FEDERAL RESERVE REGULATIONS.


(A)                                  NOT MORE THAN 25% OF THE VALUE (AS
DETERMINED BY ANY REASONABLE METHOD) OF THE ASSETS SUBJECT TO ANY RESTRICTION ON
(I) LIENS SET FORTH IN SECTION 6.5 OR (II) SALE OR OTHER DISPOSITION SET FORTH
IN SECTION 6.6 IS REPRESENTED BY MARGIN STOCK.


(B)                                 NO PART OF THE PROCEEDS OF ANY LOAN WILL BE
USED, WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, (I) TO DIRECTLY OR
INDIRECTLY PURCHASE, ACQUIRE OR CARRY ANY MARGIN STOCK, (II) DIRECTLY OR
INDIRECTLY FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THAT IS INCONSISTENT
WITH REGULATIONS U OR X, OR (III) TO MAKE A PERSONAL LOAN TO ANY DIRECTOR OR
EXECUTIVE OFFICER OF ANY BORROWER OR ANY SUBSIDIARY IN VIOLATION OF SECTION 402
OF THE SARBANES OXLEY ACT OF 2002.


ARTICLE 5.

CONDITIONS


SECTION 5.1                                      EFFECTIVE DATE. THE OBLIGATIONS
OF THE LENDERS TO MAKE LOANS HEREUNDER SHALL NOT BECOME EFFECTIVE UNTIL THE DATE
ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED (OR WAIVED IN ACCORDANCE
WITH SECTION 10.2):


(A)                                  CREDIT AGREEMENT. THE ADMINISTRATIVE AGENT
(OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH PARTY HERETO EITHER (I) A
COUNTERPART OF THIS CREDIT AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II)
WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE
FACSIMILE TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS CREDIT AGREEMENT) THAT
SUCH PARTY HAS SIGNED A COUNTERPART OF THIS CREDIT AGREEMENT.


(B)                                 LEGAL OPINIONS. THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED FAVORABLE WRITTEN OPINIONS (ADDRESSED TO THE CREDIT PARTIES
AND DATED THE EFFECTIVE DATE) FROM (I) MARY J. MCGINN, SECRETARY AND DEPUTY
GENERAL COUNSEL OF THE COMPANY AND ACTING AS COUNSEL TO THE OTHER BORROWERS, AND
(II) LEBOEUF, LAMB, GREENE & MACRAE LLP, SPECIAL NEW YORK COUNSEL TO THE
BORROWERS, SUBSTANTIALLY IN THE FORMS OF EXHIBIT B AND B-1, RESPECTIVELY,
COVERING SUCH OTHER MATTERS

32


--------------------------------------------------------------------------------



RELATING TO THE BORROWERS, THE LOAN DOCUMENTS AND THE TRANSACTIONS AS THE
REQUIRED LENDERS SHALL REASONABLY REQUEST. THE BORROWERS HEREBY REQUEST SUCH
COUNSEL TO DELIVER SUCH OPINION.


(C)                                  ORGANIZATIONAL DOCUMENTS, ETC. THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE
ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST RELATING TO (I) THE
ORGANIZATION, EXISTENCE AND GOOD STANDING OF EACH BORROWER (INCLUDING (X) A
CERTIFICATE OF INCORPORATION OR FORMATION OF EACH BORROWER, CERTIFIED AS OF A
RECENT DATE BY THE SECRETARY OF STATE (OR COMPARABLE OFFICIAL) OF THE
JURISDICTION OF ITS INCORPORATION OR FORMATION AND (Y) CERTIFICATES OF GOOD
STANDING (OR COMPARABLE CERTIFICATES) FOR EACH BORROWER, CERTIFIED AS OF A
RECENT DATE PRIOR TO THE EFFECTIVE DATE, BY THE SECRETARY OF STATE (OR
COMPARABLE OFFICIAL) OF THE JURISDICTION OF ITS INCORPORATION OR FORMATION),
(II) THE AUTHORIZATION OF THE TRANSACTIONS, (III) THE INCUMBENCY OF ITS OFFICER
OR OFFICERS WHO MAY SIGN THE LOAN DOCUMENTS, INCLUDING THEREIN A SIGNATURE
SPECIMEN OF SUCH OFFICER OR OFFICERS AND (IV) ANY OTHER LEGAL MATTERS RELATING
TO BORROWERS, THE LOAN DOCUMENTS OR THE TRANSACTIONS, ALL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


(D)                                 OFFICER’S CERTIFICATE. THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED A CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY
THE CHIEF EXECUTIVE OFFICER OR THE CHIEF FINANCIAL OFFICER OR THE CONTROLLER OF
THE COMPANY CONFIRMING COMPLIANCE WITH THE CONDITIONS SET FORTH IN PARAGRAPHS
(A) AND (B) OF SECTION 5.2.


(E)                                  FEES AND EXPENSES. ALL FEES, EXPENSES AND
OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE EFFECTIVE DATE, INCLUDING THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT, TO THE
EXTENT INVOICED SHALL HAVE BEEN PAID.


(F)                                    EXISTING CREDIT AGREEMENT. THE EXISTING
CREDIT AGREEMENT SHALL HAVE BEEN TERMINATED AND ALL AMOUNTS DUE THEREUNDER SHALL
HAVE BEEN PAID AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE, IN
FORM AND SUBSTANCE SATISFACTORY TO IT, THEREOF.


(G)                                 OTHER DOCUMENTS. THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS AS SHALL BE REASONABLY REQUIRED BY IT
IN CONNECTION THEREWITH.

The Administrative Agent shall notify the Borrowers and the Credit Parties of
the Effective Date, and each such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.2) at or prior to 3:00 p.m., New
York City time, on June 15, 2007 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).


SECTION 5.2                                      EACH CREDIT EVENT. THE
OBLIGATION OF EACH LENDER TO MAKE A LOAN ON THE OCCASION OF ANY BORROWING IS
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS:


(A)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BORROWERS SET FORTH IN ARTICLE 4 (OTHER THAN THOSE CONTAINED IN SECTION 4.4(C)
AND SECTION 4.5) SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH
BORROWING EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE (INCLUDING THOSE CONTAINED IN SECTIONS 4.4(A), 4.4(B)
AND 4.8).


(B)                                 AT THE TIME OF AND IMMEDIATELY AFTER GIVING
EFFECT TO SUCH BORROWING, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

33


--------------------------------------------------------------------------------


Each Borrowing shall be deemed to constitute a representation and warranty by
the Company, and, if applicable, the applicable Subsidiary Borrower, on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.


ARTICLE 6.

COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full, the Company covenants and agrees (and,
to the extent applicable to it, each Subsidiary Borrower covenants and agrees)
with the Credit Parties that:


SECTION 6.1                                      FINANCIAL STATEMENTS AND OTHER
INFORMATION. THE COMPANY WILL FURNISH TO EACH CREDIT PARTY THE FOLLOWING,
PROVIDED THAT THE COMPANY NEED NOT FURNISH COPIES OF THE INFORMATION REFERRED TO
IN THIS SECTION IF ON OR BEFORE THE APPLICABLE DAY SET FORTH BELOW, SUCH
INFORMATION IS AVAILABLE (A) IN THE CASE OF THE INFORMATION REFERRED TO IN
SUBSECTIONS (A), (B), (I) AND (J) BELOW, EITHER ON EDGAR OR ON THE COMPANY’S WEB
SITE, AND (B) IN THE CASE OF THE INFORMATION REFERRED TO IN SUBSECTIONS (C) AND
(D) BELOW, ON THE COMPANY’S WEB SITE:


(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR, THE COMPANY’S ANNUAL PROXY
AND ITS FORM 10-K CONTAINING A CONSOLIDATED STATEMENT OF FINANCIAL POSITION OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH FISCAL YEAR
AND THE RELATED STATEMENTS OF INCOME, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR
SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR
THE PREVIOUS FISCAL YEAR, ALL REPORTED ON BY DELOITTE & TOUCHE, LLP OR ANOTHER
INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING
(WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION AND WITHOUT ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE EFFECT THAT
SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED;


(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
60 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL
YEAR, THE COMPANY’S FORM 10-Q CONTAINING A CONSOLIDATED STATEMENT OF FINANCIAL
POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE END OF SUCH
FISCAL QUARTER AND THE RELATED STATEMENTS OF INCOME AND CASH FLOWS FOR SUCH
FISCAL QUARTER AND FOR THE PORTION OF THE COMPANY’S FISCAL YEAR ENDED AT THE END
OF SUCH FISCAL QUARTER;


(C)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF EACH SUBSIDIARY BORROWER,
THE STATUTORY STATEMENT OF SUCH SUBSIDIARY BORROWER FOR SUCH FISCAL YEAR AND AS
FILED WITH THE INSURANCE DEPARTMENT OF THE STATE OF DOMICILE OF SUCH SUBSIDIARY
BORROWER;


(D)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
60 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY FISCAL QUARTERS OF
EACH SUBSIDIARY BORROWER, QUARTERLY STATUTORY STATEMENTS OF SUCH SUBSIDIARY
BORROWER FOR SUCH FISCAL QUARTER AND AS FILED WITH THE INSURANCE DEPARTMENT OF
THE STATE OF DOMICILE OF SUCH SUBSIDIARY BORROWER;

34


--------------------------------------------------------------------------------



(E)                                  PROMPTLY AFTER THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSES (A) AND (B) ABOVE HAVE BEEN MADE AVAILABLE TO THE CREDIT
PARTIES EITHER THROUGH EDGAR OR THE COMPANY’S WEB SITE (BUT IN NO EVENT LATER
THAN 120 DAYS AFTER THE END OF THE RELEVANT FISCAL YEAR OR 60 DAYS AFTER THE END
OF THE RELEVANT FISCAL QUARTER, AS APPLICABLE) OR, IN THE EVENT THAT THE COMPANY
FURNISHES COPIES THEREOF TO THE CREDIT PARTIES, SIMULTANEOUSLY WITH THE DELIVERY
THEREOF, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR THE CONTROLLER OF THE
COMPANY (I) SETTING FORTH IN REASONABLE DETAIL THE CALCULATIONS REQUIRED TO
ESTABLISH WHETHER THE COMPANY WAS IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION
6.8 ON THE DATE OF SUCH FINANCIAL STATEMENTS AND (II) STATING WHETHER ANY
DEFAULT EXISTS ON THE DATE OF SUCH CERTIFICATE AND, IF ANY DEFAULT THEN EXISTS,
SETTING FORTH THE DETAILS THEREOF AND THE ACTION WHICH THE COMPANY IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO;


(F)                                    PROMPTLY AFTER THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSE (A) ABOVE HAVE BEEN MADE AVAILABLE TO THE CREDIT PARTIES
EITHER THROUGH EDGAR OR THE COMPANY’S WEB SITE (BUT IN NO EVENT LATER THAN 120
DAYS AFTER THE END OF THE RELEVANT FISCAL YEAR) OR, IN THE EVENT THAT THE
COMPANY FURNISHES COPIES THEREOF TO THE CREDIT PARTIES, SIMULTANEOUSLY WITH THE
DELIVERY THEREOF, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR THE CONTROLLER
OF THE COMPANY IDENTIFYING EACH SUBSIDIARY WHICH IS THEN A MATERIAL SUBSIDIARY;


(G)                                 PROMPTLY AFTER THE FINANCIAL STATEMENTS
REFERRED TO IN CLAUSE (A) ABOVE HAVE BEEN MADE AVAILABLE TO THE CREDIT PARTIES
EITHER THROUGH EDGAR OR THE COMPANY’S WEB SITE (BUT IN NO EVENT LATER THAN 120
DAYS AFTER THE END OF THE RELEVANT FISCAL YEAR) OR, IN THE EVENT THAT THE
COMPANY FURNISHES COPIES THEREOF TO THE CREDIT PARTIES, SIMULTANEOUSLY WITH THE
DELIVERY THEREOF, A STATEMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING
FIRM WHICH REPORTED ON SUCH STATEMENTS TO THE EFFECT THAT IN THE COURSE OF THEIR
AUDIT OF SUCH STATEMENTS, NOTHING CAME TO THEIR ATTENTION THAT CAUSED THEM TO
BELIEVE THAT THE COMPANY WAS NOT IN COMPLIANCE WITH THE REQUIREMENTS OF SECTION
6.8, INSOFAR AS SUCH REQUIREMENTS RELATE TO ACCOUNTING MATTERS;


(H)                                 WITHIN FIVE DAYS AFTER ANY OFFICER OF THE
COMPANY OBTAINS KNOWLEDGE THAT ANY DEFAULT HAS OCCURRED AND IS CONTINUING, A
CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR THE CONTROLLER OF THE COMPANY
SETTING FORTH THE DETAILS THEREOF AND THE ACTION WHICH THE COMPANY IS TAKING OR
PROPOSES TO TAKE WITH RESPECT THERETO;


(I)                                     WRITTEN NOTICE OF ANY PROCEEDINGS
PROMPTLY AFTER A DETERMINATION BY THE COMPANY OR THE APPLICABLE SUBSIDIARY
BORROWER THAT (I) SUCH PROCEEDINGS, IF DETERMINED ADVERSELY TO THE COMPANY OR
ANY OF ITS MATERIAL SUBSIDIARIES INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (II) THERE EXISTS A
REASONABLE POSSIBILITY OF SUCH ADVERSE DETERMINATION.


(J)                                     PROMPTLY AFTER BEING FILED BY THE
COMPANY WITH THE SECURITIES AND EXCHANGE COMMISSION, COPIES (WITHOUT EXHIBITS
THERETO) OF ANY REGISTRATION STATEMENT (OTHER THAN ANY REGISTRATION STATEMENT ON
FORM S 8 OR ITS EQUIVALENT) OR ANY REPORT ON FORM 8 K (OR ITS EQUIVALENT);
PROVIDED THAT THE COMPANY NEED NOT FURNISH SUCH COPIES TO THE EXTENT SUCH
REGISTRATION STATEMENTS OR REPORTS ARE MADE AVAILABLE TO THE CREDIT PARTIES
EITHER ON EDGAR OR THE COMPANY’S WEB SITE;


(K)                                  IF AND WHEN ANY MEMBER OF THE ERISA GROUP
(I) GIVES OR IS REQUIRED TO GIVE NOTICE TO THE PBGC OF ANY “REPORTABLE EVENT”
(AS DEFINED IN SECTION 4043 OF ERISA) WITH RESPECT TO ANY PLAN (OTHER THAN ANY
NON-MATERIAL SUBSIDIARY PLAN) WHICH MIGHT CONSTITUTE GROUNDS FOR A TERMINATION
OF SUCH PLAN (OTHER THAN ANY NON-MATERIAL SUBSIDIARY PLAN) UNDER TITLE IV OF
ERISA, OR KNOWS THAT THE PLAN ADMINISTRATOR OF ANY PLAN (OTHER THAN ANY
NON-MATERIAL SUBSIDIARY PLAN) HAS GIVEN

35


--------------------------------------------------------------------------------



OR IS REQUIRED TO GIVE NOTICE OF ANY SUCH REPORTABLE EVENT, A COPY OF THE NOTICE
OF SUCH REPORTABLE EVENT GIVEN OR REQUIRED TO BE GIVEN TO THE PBGC; (II)
RECEIVES NOTICE OF COMPLETE OR PARTIAL WITHDRAWAL LIABILITY UNDER TITLE IV OF
ERISA OR NOTICE THAT ANY MULTIEMPLOYER PLAN (OTHER THAN ANY NON-MATERIAL
SUBSIDIARY PLAN) IS IN REORGANIZATION, IS INSOLVENT OR HAS BEEN TERMINATED, A
COPY OF SUCH NOTICE; (III) RECEIVES NOTICE FROM THE PBGC UNDER TITLE IV OF ERISA
OF AN INTENT TO TERMINATE, IMPOSE LIABILITY (OTHER THAN FOR PREMIUMS UNDER
SECTION 4007 OF ERISA) IN RESPECT OF, OR APPOINT A TRUSTEE TO ADMINISTER ANY
PLAN (OTHER THAN ANY NON-MATERIAL SUBSIDIARY PLAN), A COPY OF SUCH NOTICE; (IV)
APPLIES FOR A WAIVER OF THE MINIMUM FUNDING STANDARD UNDER SECTION 412 OF THE
INTERNAL REVENUE INTERNAL REVENUE CODE, A COPY OF SUCH APPLICATION; (V) GIVES
NOTICE OF INTENT TO TERMINATE ANY PLAN (OTHER THAN ANY NON-MATERIAL SUBSIDIARY
PLAN) UNDER SECTION 4041(C) OF ERISA, A COPY OF SUCH NOTICE AND OTHER
INFORMATION FILED WITH THE PBGC; (VI) GIVES NOTICE OF WITHDRAWAL FROM ANY PLAN
(OTHER THAN ANY NON-MATERIAL SUBSIDIARY PLAN) PURSUANT TO SECTION 4063 OF ERISA,
A COPY OF SUCH NOTICE; OR (VII) FAILS TO MAKE ANY PAYMENT OR CONTRIBUTION TO ANY
PLAN (OTHER THAN ANY NON-MATERIAL SUBSIDIARY PLAN) OR MULTIEMPLOYER PLAN (OTHER
THAN ANY NON-MATERIAL SUBSIDIARY PLAN) OR IN RESPECT OF ANY BENEFIT ARRANGEMENT
OR MAKES ANY AMENDMENT TO ANY PLAN (OTHER THAN ANY NON-MATERIAL SUBSIDIARY PLAN)
OR BENEFIT ARRANGEMENT WHICH HAS RESULTED OR COULD RESULT IN THE IMPOSITION OF A
LIEN OR THE POSTING OF A BOND OR OTHER SECURITY UNDER ERISA OR THE INTERNAL
REVENUE CODE, PROVIDED, HOWEVER, THAT IN THE CASE OF A BENEFIT ARRANGEMENT
ESTABLISHED OR MAINTAINED BY OR FOR A SUBSIDIARY (OTHER THAN A SUBSIDIARY
BORROWER) SUCH ACTION OR INACTION HAS RESULTED OR COULD RESULT IN THE IMPOSITION
OF SUCH A LIEN OR THE POSTING OF SUCH A BOND OR OTHER SECURITY IN EXCESS OF
$25,000,000, A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OR THE CONTROLLER OF
THE COMPANY SETTING FORTH DETAILS AS TO SUCH OCCURRENCE AND ACTION, IF ANY,
WHICH THE COMPANY OR APPLICABLE MEMBER OF THE ERISA GROUP IS REQUIRED OR
PROPOSES TO TAKE;


(L)                                     FURNISH TO THE ADMINISTRATIVE AGENT
PROMPTLY SUCH OTHER INFORMATION WITH DOCUMENTATION REQUIRED BY BANK REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI MONEY LAUNDERING
RULES AND REGULATIONS (INCLUDING, WITHOUT LIMITATION, THE USA PATRIOT ACT), AS
FROM TIME TO TIME MAY BE REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT; AND


(M)                               FROM TIME TO TIME SUCH ADDITIONAL INFORMATION
REGARDING THE FINANCIAL POSITION OR BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES
AS THE ADMINISTRATIVE AGENT, AT THE REQUEST OF ANY LENDER, MAY REASONABLY
REQUEST.


SECTION 6.2                                      MAINTENANCE OF PROPERTY. THE
COMPANY WILL KEEP, AND WILL CAUSE EACH MATERIAL SUBSIDIARY TO KEEP, ALL PROPERTY
USEFUL AND NECESSARY IN ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED.


SECTION 6.3                                      CONDUCT OF BUSINESS AND
MAINTENANCE OF EXISTENCE.


(A)                                  NEITHER THE COMPANY NOR ANY OF ITS MATERIAL
SUBSIDIARIES WILL ENGAGE TO ANY SUBSTANTIAL EXTENT IN ANY LINE OR LINES OF
BUSINESS ACTIVITY OTHER THAN THE BUSINESS OF OWNING AND OPERATING LIFE AND
PROPERTY AND CASUALTY INSURANCE COMPANIES AND FINANCIAL SERVICES BUSINESSES
(INCLUDING INVESTMENT OPERATIONS) AND BUSINESSES AND ACTIVITIES RELATED OR
INCIDENTAL THERETO.


(B)                                 SUBJECT TO SECTION 6.6, THE COMPANY WILL
PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT, AND WILL CAUSE EACH MATERIAL
SUBSIDIARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT THEIR RESPECTIVE
LEGAL EXISTENCE AND THEIR RESPECTIVE RIGHTS, PRIVILEGES AND FRANCHISES MATERIAL
TO THE CONDUCT OF THEIR RESPECTIVE BUSINESSES; PROVIDED THAT, SUBJECT TO SECTION
6.6, THE COMPANY MAY TERMINATE THE CORPORATE EXISTENCE OF ANY SUBSIDIARY (OTHER
THAN A SUBSIDIARY BORROWER) IF SUCH

36


--------------------------------------------------------------------------------



TERMINATION COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT
OR OTHERWISE TO BE MATERIALLY DISADVANTAGEOUS TO THE LENDERS.


SECTION 6.4                                      COMPLIANCE WITH LAWS. THE
COMPANY WILL MAKE ALL GOOD FAITH EFFORTS TO COMPLY, AND CAUSE EACH MATERIAL
SUBSIDIARY TO MAKE ALL GOOD FAITH EFFORTS TO COMPLY, WITH ALL MATERIAL
APPLICABLE LAWS, ORDINANCES, RULES, REGULATIONS, AND REQUIREMENTS OF
GOVERNMENTAL AUTHORITIES (INCLUDING ENVIRONMENTAL LAWS AND ERISA AND THE RULES
AND REGULATIONS THEREUNDER) EXCEPT WHERE THE NECESSITY OF COMPLIANCE THEREWITH
IS CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND WHERE (IN THE OPINION
OF THE COMPANY) ADEQUATE CHARGES, ACCRUALS OR RESERVES HAVE BEEN ESTABLISHED ON
THE BOOKS OF THE COMPANY AND ITS SUBSIDIARIES, AS APPLICABLE.


SECTION 6.5                                      NEGATIVE PLEDGE. THE COMPANY
WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE, ASSUME OR
SUFFER TO EXIST ANY LIEN SECURING DEBT (DETERMINED WITHOUT REGARD TO THE CLAUSES
(C) THROUGH AND INCLUDING (H) OF THE PROVISO OF THE DEFINITION OF THE TERM
“DEBT”) ON THE STOCK OF ANY LISTED INSURANCE SUBSIDIARY (OR ON THE STOCK OF ANY
SUBSIDIARY THAT DIRECTLY, OR INDIRECTLY THROUGH OTHER SUBSIDIARIES, OWNS STOCK
OF ANY LISTED INSURANCE SUBSIDIARY) NOW OWNED OR HEREAFTER ACQUIRED BY IT,
EXCEPT ANY LIEN ARISING PURSUANT TO ANY ORDER OF ATTACHMENT, DISTRAINT OR
SIMILAR LEGAL PROCESS ARISING IN CONNECTION WITH COURT PROCEEDINGS SO LONG AS
THE EXECUTION OR OTHER ENFORCEMENT THEREOF IS EFFECTIVELY STAYED AND THE CLAIMS
SECURED THEREBY ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS.
NOTWITHSTANDING THE FOREGOING, IN CONNECTION WITH MARKETING ALLIANCES OR OTHER
PROMOTIONAL ARRANGEMENTS UNDERTAKEN BY ONE OR BOTH OF THE SUBSIDIARY BORROWERS,
THE COMPANY OR ANY OF ITS SUBSIDIARIES MAY PLEDGE THE STOCK OF ANY LISTED
INSURANCE SUBSIDIARY (OTHER THAN STOCK OF A SUBSIDIARY BORROWER) TO SECURE DEBT
(DETERMINED WITHOUT REGARD TO THE CLAUSES (C) THROUGH AND INCLUDING (H) OF THE
PROVISO OF THE DEFINITION OF THE TERM “DEBT”) IN AN AGGREGATE AMOUNT THAT,
TOGETHER WITH THE AGGREGATE LIQUIDATION PREFERENCE OF PREFERRED STOCK PERMITTED
UNDER THE SECOND SENTENCE OF SECTION 6.6(B), DOES NOT EXCEED $450,000,000 (OR
ITS EQUIVALENT IN ANY OTHER CURRENCY) AT ANY ONE TIME OUTSTANDING.


SECTION 6.6                                      CONSOLIDATIONS, MERGERS AND
SALES OF ASSETS.


(A)                                  THE COMPANY WILL NOT MERGE INTO OR
CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT
THERETO, NO DEFAULT SHALL OR WOULD HAVE OCCURRED AND BE CONTINUING, ANY PERSON
MAY MERGE INTO THE COMPANY IN A TRANSACTION IN WHICH THE COMPANY IS THE
SURVIVING ENTITY.


(B)                                 NEITHER SUBSIDIARY BORROWER WILL MERGE INTO
OR CONSOLIDATE WITH, ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO
OR CONSOLIDATE WITH IT, OR SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF (IN ONE
TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT
THERETO, NO DEFAULT SHALL OR WOULD HAVE OCCURRED AND BE CONTINUING, EITHER
SUBSIDIARY BORROWER MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER CORPORATION
(THE “SUCCESSOR CORPORATION”) ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF WHICH IS (X) THE COMPANY, (Y) IN THE CASE OF A
MERGER OR CONSOLIDATION INVOLVING ALLSTATE INSURANCE (OR ANY SUCCESSOR THERETO),
A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, PROVIDED THAT ANY DIRECT OR INDIRECT
PARENT THEREOF IS NOT AN INSURANCE COMPANY OR OTHER ENTITY SUBJECT TO ANY LAW OR
REGULATION WHICH COULD LIMIT OR RESTRICT THE ABILITY OF THE SURVIVOR OF SUCH
MERGER OR CONSOLIDATION TO PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS OR
PAYMENTS, DIRECTLY OR INDIRECTLY, TO THE COMPANY, OR (Z) IN THE CASE OF A MERGER
OR CONSOLIDATION INVOLVING ALLSTATE LIFE (OR ANY SUCCESSOR

37


--------------------------------------------------------------------------------



THERETO), A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, AND PROVIDED FURTHER THAT
EACH SUBSIDIARY BORROWER COVENANTS THAT ANY SUCH CONSOLIDATION, MERGER, SALE OR
TRANSFER SHALL BE UPON THE CONDITIONS THAT THE DUE AND PUNCTUAL PAYMENT OF THE
PRINCIPAL AND ACCRUED INTEREST ON ANY LOANS MADE TO SUCH SUBSIDIARY BORROWER,
AND THE DUE AND PUNCTUAL PERFORMANCE AND OBSERVANCE OF ALL THE TERMS, COVENANTS
AND CONDITIONS OF THIS CREDIT AGREEMENT TO BE KEPT OR PERFORMED BY SUCH
SUBSIDIARY BORROWER SHALL, BY AN AGREEMENT SUPPLEMENTAL HERETO (WHICH
SUPPLEMENTAL AGREEMENT SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL BECOME EFFECTIVE UPON OR WAIVER OF THE CONDITIONS
DESCRIBED IN SECTION 5.1(B), (C), (D), (E) AND (H) IN A FORM APPROPRIATE TO SUCH
SUPPLEMENTAL AGREEMENT), BE ASSUMED BY THE CORPORATION (OTHER THAN SUCH
SUBSIDIARY BORROWER) FORMED BY OR RESULTING FROM ANY SUCH CONSOLIDATION OR
MERGER, OR WHICH SHALL HAVE RECEIVED THE TRANSFER OF ALL OR SUBSTANTIALLY ALL OF
THE PROPERTY AND ASSETS OF THE SUBSIDIARY BORROWER, JUST AS FULLY AND
EFFECTUALLY AS IF SUCH SUCCESSOR HAD BEEN THE ORIGINAL SUBSIDIARY BORROWER; AND
IN THE EVENT OF ANY SUCH SALE OR TRANSFER THE PREDECESSOR SUBSIDIARY BORROWER
MAY BE DISSOLVED, WOUND UP AND LIQUIDATED AT ANY TIME THEREAFTER. IN ADDITION,
IN CONNECTION WITH MARKETING ALLIANCES OR OTHER PROMOTIONAL ARRANGEMENTS
UNDERTAKEN BY ONE OR BOTH OF THE SUBSIDIARY BORROWERS, THE SUBSIDIARY BORROWERS
MAY FROM TIME TO TIME ISSUE PREFERRED STOCK TO ANY PERSON, WHETHER OR NOT
AFFILIATED WITH THE COMPANY, HAVING AN AGGREGATE LIQUIDATION PREFERENCE (AS TO
BOTH SUBSIDIARY BORROWERS) THAT, TOGETHER WITH THE AGGREGATE AMOUNT OF DEBT
(DETERMINED WITHOUT REGARD TO THE CLAUSES (C) THROUGH AND INCLUDING (H) OF THE
PROVISO OF THE DEFINITION OF THE TERM “DEBT”) SECURED BY LIENS PERMITTED UNDER
THE SECOND SENTENCE OF SECTION 6.5, DOES NOT EXCEED $450,000,000 (OR ITS
EQUIVALENT IN ANY OTHER CURRENCY) AT ANY ONE TIME OUTSTANDING. NOTWITHSTANDING
ANYTHING IN THIS SECTION 6.6 TO THE CONTRARY, ALLSTATE INSURANCE MAY TRANSFER
OWNERSHIP OF ALLSTATE LIFE TO THE COMPANY OR TO ANY OTHER WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY.


SECTION 6.7                                      USE OF PROCEEDS. THE PROCEEDS
OF THE LOANS WILL BE USED ONLY FOR GENERAL CORPORATE PURPOSES NOT INCONSISTENT
WITH THE TERMS HEREOF. NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER
IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, (I) TO DIRECTLY OR INDIRECTLY PURCHASE,
ACQUIRE OR CARRY ANY MARGIN STOCK, (II) DIRECTLY OR INDIRECTLY FOR ANY PURPOSE
THAT ENTAILS A VIOLATION OF REGULATIONS U OR X OR (III) TO MAKE A PERSONAL LOAN
TO ANY DIRECTOR OR EXECUTIVE OFFICER OF ANY BORROWER OR ANY SUBSIDIARY IN
VIOLATION OF SECTION 402 OF THE SARBANES OXLEY ACT OF 2002.


SECTION 6.8                                      RATIO OF CONSOLIDATED TOTAL
DEBT TO CONSOLIDATED TOTAL CAPITAL. THE COMPANY WILL NOT PERMIT CONSOLIDATED
TOTAL DEBT AT ANY TIME TO EXCEED 37.5% OF CONSOLIDATED TOTAL CAPITAL.


SECTION 6.9                                      LIMITATION ON ISSUANCE OF
MEDIUM TERM NOTES. THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, PERMIT THE AGGREGATE PRINCIPAL AMOUNT OF MEDIUM TERM NOTES
ISSUED AFTER THE EFFECTIVE DATE AND OUTSTANDING AT ANY TIME TO EXCEED
$3,000,000,000.


ARTICLE 7.

GUARANTEE


SECTION 7.1                                      GUARANTEE. THE COMPANY HEREBY
GUARANTEES TO EACH CREDIT PARTY AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS THE
PROMPT PAYMENT IN FULL WHEN DUE (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE) OF THE PRINCIPAL OF AND INTEREST ON THE LOANS MADE BY THE LENDERS TO,
AND THE NOTES HELD BY EACH LENDER OF, EITHER SUBSIDIARY BORROWER AND ALL OTHER
AMOUNTS FROM TIME TO TIME OWING TO THE CREDIT PARTIES BY EITHER SUBSIDIARY
BORROWER UNDER THIS CREDIT AGREEMENT AND UNDER THE

38


--------------------------------------------------------------------------------



NOTES, IN EACH CASE STRICTLY IN ACCORDANCE WITH THE TERMS THEREOF (SUCH
OBLIGATIONS BEING HEREIN COLLECTIVELY CALLED THE “GUARANTEED OBLIGATIONS”). THE
COMPANY HEREBY FURTHER AGREES THAT IF EITHER SUBSIDIARY BORROWER SHALL FAIL TO
PAY IN FULL WHEN DUE (WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE)
ANY OF THE GUARANTEED OBLIGATIONS, THE COMPANY WILL PROMPTLY PAY THE SAME,
WITHOUT DEMAND OR NOTICE WHATSOEVER, AND THAT IN THE CASE OF ANY EXTENSION OF
TIME OF PAYMENT OR RENEWAL OF ANY OF THE GUARANTEED OBLIGATIONS, THE SAME WILL
BE PROMPTLY PAID IN FULL WHEN DUE (WHETHER AT EXTENDED MATURITY, BY ACCELERATION
OR OTHERWISE) IN ACCORDANCE WITH THE TERMS OF SUCH EXTENSION OR RENEWAL. THE
COMPANY FURTHER AGREES THAT ITS GUARANTEE HEREUNDER CONSTITUTES A GUARANTEE OF
PAYMENT WHEN DUE AND NOT OF COLLECTION, AND WAIVES ANY RIGHT TO REQUIRE THAT ANY
RESORT BE HAD BY THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO ANY
SECURITY HELD FOR PAYMENT OF THE OBLIGATIONS OR TO ANY BALANCE OF ANY DEPOSIT
ACCOUNT OR CREDIT ON THE BOOKS OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY IN FAVOR OF THE BORROWERS OR ANY OTHER PERSON.


SECTION 7.2                                      OBLIGATIONS UNCONDITIONAL. THE
OBLIGATIONS OF THE COMPANY UNDER SECTION 7.1 ARE ABSOLUTE AND UNCONDITIONAL
IRRESPECTIVE OF THE VALUE, GENUINENESS, VALIDITY, REGULARITY OR ENFORCEABILITY
OF THE OBLIGATIONS OF EITHER SUBSIDIARY BORROWER UNDER THIS CREDIT AGREEMENT,
THE NOTES OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN, OR
ANY SUBSTITUTION, RELEASE OF EXCHANGE OF ANY OTHER GUARANTEE OF OR SECURITY FOR
ANY OF THE GUARANTEED OBLIGATIONS, AND, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IRRESPECTIVE OF ANY OTHER CIRCUMSTANCE WHATSOEVER WHICH MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SURETY OR
GUARANTOR, IT BEING THE INTENT OF THIS SECTION 7.2 THAT THE OBLIGATIONS OF THE
COMPANY HEREUNDER SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL
CIRCUMSTANCES. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS AGREED
THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, THE OCCURRENCE OF ANY ONE OR MORE
OF THE FOLLOWING SHALL NOT AFFECT THE LIABILITY OF THE COMPANY HEREUNDER:

(I)                                     AT ANY TIME OR FROM TIME TO TIME,
WITHOUT NOTICE TO THE COMPANY, THE TIME FOR ANY PERFORMANCE OF OR COMPLIANCE
WITH ANY OF THE GUARANTEED OBLIGATIONS SHALL BE EXTENDED, OR SUCH PERFORMANCE OR
COMPLIANCE SHALL BE WAIVED;

(II)                                  ANY OF THE ACTS MENTIONED IN ANY OF THE
PROVISIONS OF THIS CREDIT AGREEMENT OR THE NOTES OR ANY OTHER AGREEMENT OR
INSTRUMENT REFERRED TO HEREIN OR THEREIN SHALL BE DONE OR OMITTED; OR

(III)                               THE MATURITY OF ANY OF THE GUARANTEED
OBLIGATIONS SHALL BE ACCELERATED, OR ANY OF THE GUARANTEED OBLIGATIONS SHALL BE
MODIFIED, SUPPLEMENTED OR AMENDED IN ANY RESPECT, OR ANY RIGHT UNDER THIS CREDIT
AGREEMENT OR THE NOTES OR ANY OTHER AGREEMENT OR INSTRUMENT REFERRED TO HEREIN
OR THEREIN SHALL BE WAIVED OR ANY OTHER GUARANTEE OF ANY OF THE GUARANTEED
OBLIGATIONS OR ANY SECURITY THEREFOR SHALL BE RELEASED OR EXCHANGED IN WHOLE OR
IN PART OR OTHERWISE DEALT WITH.

The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against either
Subsidiary Borrower under this Credit Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.


SECTION 7.3                                      REINSTATEMENT. THE OBLIGATIONS
OF THE COMPANY UNDER THIS ARTICLE 7 SHALL BE AUTOMATICALLY REINSTATED IF AND TO
THE EXTENT THAT FOR ANY REASON ANY PAYMENT BY OR ON BEHALF OF EITHER SUBSIDIARY
BORROWER IN RESPECT OF THE GUARANTEED OBLIGATIONS IS RESCINDED OR MUST BE
OTHERWISE

39


--------------------------------------------------------------------------------



RESTORED BY ANY HOLDER OF ANY OF THE GUARANTEED OBLIGATIONS, WHETHER AS A RESULT
OF ANY PROCEEDINGS IN BANKRUPTCY OR REORGANIZATION OR OTHERWISE AND THE COMPANY
AGREES THAT IT WILL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER ON DEMAND
FOR ALL REASONABLE COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, FEES OF
COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT OR SUCH LENDER IN CONNECTION WITH
SUCH RESCISSION OR RESTORATION, INCLUDING ANY SUCH COSTS AND EXPENSES INCURRED
IN DEFENDING AGAINST ANY CLAIM ALLEGING THAT SUCH PAYMENT CONSTITUTED A
PREFERENCE, FRAUDULENT TRANSFER OR SIMILAR PAYMENT UNDER ANY BANKRUPTCY,
INSOLVENCY OR SIMILAR LAW.


SECTION 7.4                                      SUBROGATION. UNTIL THE
INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL OF THE OBLIGATIONS, THE COMPANY
HEREBY WAIVES ALL RIGHTS OF SUBROGATION OR CONTRIBUTION, WHETHER ARISING BY
OPERATION OF LAW (INCLUDING ANY SUCH RIGHT ARISING UNDER THE UNITED STATES
BANKRUPTCY CODE) OR OTHERWISE, BY REASON OF ANY PAYMENT BY IT PURSUANT TO THE
PROVISIONS OF THIS ARTICLE 7.


SECTION 7.5                                      REMEDIES. THE COMPANY AGREES
THAT, AS BETWEEN THE COMPANY AND THE CREDIT PARTIES, THE OBLIGATIONS OF EITHER
SUBSIDIARY BORROWER UNDER THIS CREDIT AGREEMENT AND THE NOTES MAY BE DECLARED TO
BE FORTHWITH DUE AND PAYABLE AS PROVIDED IN ARTICLE 8 (AND SHALL BE DEEMED TO
HAVE BECOME AUTOMATICALLY DUE AND PAYABLE IN THE CIRCUMSTANCES PROVIDED IN SAID
ARTICLE 8) FOR PURPOSES OF SECTION 7.1 NOTWITHSTANDING ANY STAY, INJUNCTION OR
OTHER PROHIBITION PREVENTING SUCH DECLARATION (OR SUCH OBLIGATIONS FROM BECOMING
AUTOMATICALLY DUE AND PAYABLE) AS AGAINST EITHER SUBSIDIARY BORROWER AND THAT,
IN THE EVENT OF SUCH DECLARATION (OR SUCH OBLIGATIONS BEING DEEMED TO HAVE
BECOME AUTOMATICALLY DUE AND PAYABLE), SUCH OBLIGATIONS (WHETHER OR NOT DUE AND
PAYABLE BY SUCH SUBSIDIARY BORROWER) SHALL FORTHWITH BECOME DUE AND PAYABLE BY
THE COMPANY FOR PURPOSES OF SAID SECTION 7.1.


SECTION 7.6                                      CONTINUING GUARANTEE. THE
GUARANTEE IN THIS ARTICLE 7 IS A CONTINUING GUARANTEE, AND SHALL APPLY TO ALL
GUARANTEED OBLIGATIONS WHENEVER ARISING.


ARTICLE 8.

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:


(A)                                  ANY BORROWER SHALL FAIL TO PAY ANY
PRINCIPAL OF ANY LOAN WHEN DUE; OR


(B)                                 ANY BORROWER SHALL FAIL TO PAY ANY INTEREST
ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE BY IT HEREUNDER WITHIN THREE
BUSINESS DAYS AFTER THE DUE DATE THEREOF; OR


(C)                                  THE COMPANY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT CONTAINED IN SECTION 6.3(B), SECTION 6.5, SECTION 6.6, THE
FIRST SENTENCE OF SECTION 6.7, SECTION 6.8 OR SECTION 6.9 OR THE COMPANY SHALL
FAIL TO MAKE ANY PAYMENT REQUIRED UNDER ARTICLE 7; OR


(D)                                 ANY BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN THIS CREDIT AGREEMENT (OTHER THAN
THOSE REFERRED TO IN CLAUSES (A) THROUGH (C) ABOVE) FOR 30 DAYS AFTER WRITTEN
NOTICE THEREOF HAS BEEN GIVEN TO THE COMPANY BY THE ADMINISTRATIVE AGENT AT THE
REQUEST OF ANY LENDER; OR


(E)                                  ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR STATEMENT MADE OR DEEMED MADE HEREIN (OR IN ANY MODIFICATION OR SUPPLEMENT
HERETO) BY ANY BORROWER, OR ANY CERTIFICATE, FINANCIAL

40


--------------------------------------------------------------------------------



STATEMENT OR OTHER DOCUMENT DELIVERED PURSUANT TO THE PROVISIONS, SHALL PROVE TO
HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE (OR DEEMED MADE); OR


(F)                                    THE COMPANY OR ANY OF ITS MATERIAL
SUBSIDIARIES SHALL FAIL TO MAKE ANY PAYMENT WHEN DUE OR WITHIN ANY APPLICABLE
GRACE PERIOD IN RESPECT OF ANY MATERIAL DEBT (AND SUCH FAILURE SHALL CONSTITUTE
AN EVENT OF DEFAULT (OR SIMILAR EVENT) UNDER THE RELEVANT AGREEMENT) OR ANY
EVENT OR CONDITION SHALL OCCUR WHICH RESULTS IN THE ACCELERATION OF THE MATURITY
OF ANY SUCH MATERIAL DEBT BY HOLDERS THEREOF EXERCISING THEIR RIGHTS SO TO
ACCELERATE; OR


(G)                                 ANY BORROWER OR ANY MATERIAL SUBSIDIARY
SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS UNDER ANY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR
SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR SHALL CONSENT
TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH
OFFICIAL IN AN INVOLUNTARY CASE OR OTHER PROCEEDING COMMENCED AGAINST IT, OR
SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR SHALL TAKE ANY CORPORATE
ACTION TO AUTHORIZE ANY OF THE FOREGOING; OR


(H)                                 AN INVOLUNTARY CASE OR OTHER PROCEEDING
SHALL BE COMMENCED AGAINST ANY BORROWER OR ANY MATERIAL SUBSIDIARY SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS
UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT
OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR
OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH
INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A
PERIOD OF 90 DAYS; OR AN ORDER FOR RELIEF SHALL BE ENTERED AGAINST ANY BORROWER
OR ANY MATERIAL SUBSIDIARY (IN AN INVOLUNTARY CASE OR OTHER PROCEEDING AGAINST
SUCH COMPANY) UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR HEREAFTER IN EFFECT;
OR


(I)                                     ANY MEMBER OF THE ERISA GROUP SHALL FAIL
TO PAY WHEN DUE AN AMOUNT OR AMOUNTS AGGREGATING IN EXCESS OF $10,000,000 (OR
ITS EQUIVALENT IN ANY OTHER CURRENCY), OR MEMBERS OF THE ERISA GROUP SHALL, IN
THE AGGREGATE, FAIL TO PAY WHEN DUE AN AMOUNT OR AMOUNTS AGGREGATING IN EXCESS
OF $50,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY), WHICH IT SHALL HAVE
BECOME LIABLE TO PAY UNDER TITLE IV OF ERISA; OR NOTICE OF INTENT TO TERMINATE A
MATERIAL PLAN SHALL BE FILED UNDER TITLE IV OF ERISA BY ANY MEMBER OF THE ERISA
GROUP, ANY PLAN ADMINISTRATOR OR ANY COMBINATION OF THE FOREGOING; OR THE PBGC
SHALL INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO TERMINATE, TO IMPOSE
LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF ERISA) IN RESPECT OF,
OR TO CAUSE A TRUSTEE TO BE APPOINTED TO ADMINISTER ANY MATERIAL PLAN; OR A
CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE ENTITLED TO OBTAIN A
DECREE ADJUDICATING THAT ANY MATERIAL PLAN MUST BE TERMINATED; OR THERE SHALL
OCCUR A COMPLETE OR PARTIAL WITHDRAWAL FROM, OR A DEFAULT, WITHIN THE MEANING OF
SECTION 4219(C)(5) OF ERISA, WITH RESPECT TO, ONE OR MORE MULTIEMPLOYER PLANS
WHICH COULD CAUSE ONE OR MORE MEMBERS OF THE ERISA GROUP TO INCUR A CURRENT
PAYMENT OBLIGATION IN EXCESS OF $50,000,000 (OR ITS EQUIVALENT IN ANY OTHER
CURRENCY); OR


(J)                                     A JUDGMENT OR ORDER FOR THE PAYMENT OF
MONEY IN EXCESS OF $100,000,000 (OR ITS EQUIVALENT IN ANY OTHER CURRENCY) SHALL
BE RENDERED AGAINST THE COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES AND SUCH
JUDGMENT OR ORDER SHALL CONTINUE UNSATISFIED AND UNSTAYED (PURSUANT TO LAWS,
RULES, COURT ORDERS OR SETTLEMENT AGREEMENTS) FOR A PERIOD OF 45 DAYS;

then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the

41


--------------------------------------------------------------------------------


request of the Required Lenders shall, by notice to each Borrower, take either
or both of the following actions (whether before or after the Effective Date),
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of each Borrower accrued under the Loan Documents, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower; and in case of any
event described in clause (g) or (h) of this Article, the Commitments shall
automatically terminate (whether before or after the Effective Date) and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of each Borrower accrued under the Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower.


ARTICLE 9.

THE ADMINISTRATIVE AGENT

Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(ii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (iii) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by a Borrower or a Credit Party, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with

42


--------------------------------------------------------------------------------


this Credit Agreement, (ii) the contents of any certificate, report or other
document delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Credit Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any Affiliate or, upon prior notice to the
Company (provided that such notice shall not be required during the continuance
of an Event of Default), any one or more sub agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by any Borrower of any rights hereunder.
The Administrative Agent and any such sub agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub agent and to the Related Parties of the Administrative Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Company. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Credit Parties, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company or any Borrower to a successor Administrative Agent shall
be the same as those payable to its predecessor unless otherwise agreed between
the Company or such Borrower and such successor. After the Administrative
Agent’s resignation hereunder, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement. Each Credit Party
also acknowledges that it will, independently and without reliance upon the

43


--------------------------------------------------------------------------------


Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


ARTICLE 10.

MISCELLANEOUS


SECTION 10.1                                NOTICES. EXCEPT IN THE CASE OF
NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE,
ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY FACSIMILE, AS FOLLOWS:


(A)                                  IF TO THE COMPANY OR A SUBSIDIARY BORROWER,
TO THE COMPANY OR TO SUCH SUBSIDIARY BORROWER C/O THE COMPANY, AS APPLICABLE, AT
3075 SANDERS ROAD, SUITE G2H, NORTHBROOK, IL 60062, ATTENTION OF: ROBERT WARD
(TELEPHONE NO. (847) 402-0463; FACSIMILE NO. (847) 402-9116), WITH A COPY TO THE
ATTENTION OF MARIO RIZZO (TELEPHONE NO. (847) 402-7621; FACSIMILE NO.
(847) 402-9116);


(B)                                 IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN
CHASE BANK, N.A., 270 PARK AVENUE, NEW YORK 10017, ATTENTION OF MONIQUE EDWARDS
(TELEPHONE (212 270 -6124; FACSIMILE NO. (212) 270-7929); WITH A COPY TO
JPMORGAN CHASE BANK, N.A., 270 PARK AVENUE, NEW YORK 10017, ATTENTION OF
LAWRENCE PALUMBO (TELEPHONE (212) 270-7525; FACSIMILE NO. (212) 270-7449); AND


(C)                                  IF TO ANY OTHER CREDIT PARTY, TO IT AT ITS
ADDRESS (OR FACSIMILE NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Credit Agreement shall be deemed to have been given on
the date of receipt.


SECTION 10.2                                WAIVERS; AMENDMENTS.


(A)                                  NO FAILURE OR DELAY BY ANY CREDIT PARTY IN
EXERCISING ANY RIGHT OR POWER UNDER ANY LOAN DOCUMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR
ANY ABANDONMENT OR DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER,
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT OR POWER. THE RIGHTS AND REMEDIES OF THE CREDIT PARTIES UNDER THE LOAN
DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES THAT
THEY WOULD OTHERWISE HAVE. NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR
CONSENT TO ANY DEPARTURE BY ANY BORROWER THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE PURPOSE FOR WHICH GIVEN. WITHOUT LIMITING

44


--------------------------------------------------------------------------------



THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN SHALL NOT BE CONSTRUED AS
A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER ANY CREDIT PARTY MAY HAVE HAD
NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


(B)                                 NEITHER ANY LOAN DOCUMENT NOR ANY PROVISION
THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWERS AND THE REQUIRED LENDERS OR
BY THE BORROWERS AND THE ADMINISTRATIVE AGENT WITH THE CONSENT OF THE REQUIRED
LENDERS, PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE ANY COMMITMENT OF
ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE THE PRINCIPAL
AMOUNT OF ANY LOAN, OR REDUCE THE RATE OF ANY INTEREST (OTHER THAN UNDER SECTION
3.1(B)), OR REDUCE ANY FEES, PAYABLE UNDER THE LOAN DOCUMENTS, WITHOUT THE
WRITTEN CONSENT OF EACH CREDIT PARTY AFFECTED THEREBY, (IT BEING UNDERSTOOD THAT
ANY AMENDMENT OR MODIFICATION TO THE FINANCIAL DEFINITIONS IN THIS CREDIT
AGREEMENT OR TO THE CALCULATION OR ANY FINANCIAL COVENANT SHALL NOT CONSTITUTE A
REDUCTION IN THE RATE OF INTEREST OR FEES FOR THE PURPOSES OF THIS CLAUSE (II),
NOTWITHSTANDING THE FACT THAT SUCH AMENDMENT OR MODIFICATION ACTUALLY RESULTS IN
SUCH A REDUCTION), (III) POSTPONE THE DATE OF PAYMENT AT STATED MATURITY OF ANY
LOAN, ANY INTEREST OR ANY FEES PAYABLE UNDER THE LOAN DOCUMENTS, OR REDUCE THE
AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE STATED TERMINATION
OR EXPIRATION OF THE COMMITMENTS, WITHOUT THE WRITTEN CONSENT OF EACH CREDIT
PARTY AFFECTED THEREBY, (IV) CHANGE ANY PROVISION HEREOF IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED BY SECTION 2.9(C) OR THE PRO
RATA REDUCTION OF COMMITMENTS REQUIRED BY SECTION 2.5(E), WITHOUT THE WRITTEN
CONSENT OF EACH CREDIT PARTY AFFECTED THEREBY, (V) CHANGE ANY OF THE PROVISIONS
OF THIS SECTION OR THE DEFINITION OF THE TERM “REQUIRED LENDERS” OR ANY OTHER
PROVISION HEREOF SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO
WAIVE, AMEND OR MODIFY ANY RIGHTS HEREUNDER OR MAKE ANY DETERMINATION OR GRANT
ANY CONSENT HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, OR (VI)
RELEASE THE COMPANY FROM ITS GUARANTEE, OR LIMIT ITS LIABILITY IN RESPECT OF
SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, AND PROVIDED,
FURTHER, THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE
RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT.


SECTION 10.3                                EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)                                  THE COMPANY SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND ITS
AFFILIATES, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ONE
COUNSEL FOR THE ADMINISTRATIVE AGENT, IN CONNECTION WITH THE SYNDICATION OF THE
CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION AND ADMINISTRATION OF
EACH LOAN DOCUMENT OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE PROVISIONS
THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED THEREBY SHALL BE
CONSUMMATED) AND (II) ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED
BY ANY CREDIT PARTY, INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF
ONE COUNSEL FOR THE ADMINISTRATIVE AGENT AND ANY ADDITIONAL COUNSEL FOR ANY
CREDIT PARTY AND ANY EXPERT WITNESS FEES, IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS IN CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS
RIGHTS UNDER THIS SECTION, OR IN CONNECTION WITH THE LOANS MADE HEREUNDER,
INCLUDING ALL SUCH REASONABLE OUT-OF-POCKET COSTS AND EXPENSES INCURRED DURING
ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS, PROVIDED
THAT THE LENDERS WHO ARE NOT THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO
REIMBURSEMENT UNDER THIS CLAUSE (II) FOR NO MORE THAN ONE COUNSEL REPRESENTING
ALL SUCH LENDERS (ABSENT A CONFLICT OF INTEREST IN WHICH CASE THE LENDERS MAY
ENGAGE AND BE REIMBURSED FOR ADDITIONAL COUNSEL).


(B)                                 THE COMPANY SHALL INDEMNIFY EACH CREDIT
PARTY AND EACH RELATED PARTY THEREOF (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES

45


--------------------------------------------------------------------------------



AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I)
THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
OR ANY OTHER TRANSACTIONS CONTEMPLATED THEREBY, (II) ANY LOAN OR THE USE OF THE
PROCEEDS THEREOF, OR (III) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.


(C)                                  TO THE EXTENT THAT THE COMPANY FAILS TO PAY
ANY AMOUNT REQUIRED TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT UNDER PARAGRAPH
(A) OR (B) OF THIS SECTION, EACH LENDER SEVERALLY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE PRODUCT OF SUCH UNPAID AMOUNT
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS SUCH LENDER’S TOTAL CREDIT
EXPOSURE AND THE DENOMINATOR OF WHICH IS THE AGGREGATE TOTAL CREDIT EXPOSURE OF
ALL LENDERS (IN EACH CASE DETERMINED AS OF THE TIME THAT THE APPLICABLE
UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT OR, IN THE EVENT THAT NO
LENDER SHALL HAVE ANY TOTAL CREDIT EXPOSURE AT SUCH TIME, AS OF THE LAST TIME AT
WHICH ANY LENDER HAD A TOTAL CREDIT EXPOSURE), PROVIDED THAT THE UNREIMBURSED
EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS
APPLICABLE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ITS
CAPACITY AS SUCH.


(D)                                 TO THE EXTENT PERMITTED BY APPLICABLE LAW,
NO BORROWER SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT AND ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, ANY LOAN DOCUMENT OR ANY AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT CONTEMPLATED THEREBY, THE TRANSACTIONS OR ANY LOAN OR THE USE OF THE
PROCEEDS THEREOF.


(E)                                  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE
PAYABLE PROMPTLY BUT IN NO EVENT LATER THAN TEN DAYS AFTER WRITTEN DEMAND
THEREFOR.


SECTION 10.4                                SUCCESSORS AND ASSIGNS.


(A)                                  SUCCESSORS AND ASSIGNS GENERALLY. THE
PROVISIONS OF THIS CREDIT AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, EXCEPT THAT NO BORROWER MAY ASSIGN OR OTHERWISE TRANSFER ANY
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ELIGIBLE
INSTITUTION IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION,
(II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (D)
OF THIS SECTION OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF PARAGRAPH (F) OF THIS SECTION (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).
NOTHING IN THIS CREDIT AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO
CONFER UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN
PARAGRAPH (D) OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY,
THE RELATED PARTIES OF EACH CREDIT PARTY) ANY LEGAL OR EQUITABLE RIGHT, REMEDY
OR CLAIM UNDER OR BY REASON OF THIS CREDIT AGREEMENT.

46


--------------------------------------------------------------------------------



(B)                                 ASSIGNMENTS BY LENDERS. ANY LENDER MAY AT
ANY TIME ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS CREDIT AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT AND THE LOANS AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH
ASSIGNMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS:

(I)                                     MINIMUM AMOUNTS.

(A)                              IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME
OWING TO IT OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)                                IN ANY CASE NOT DESCRIBED IN PARAGRAPH
(B)(I)(A) OF THIS SECTION, THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR
THIS PURPOSE INCLUDES LOANS OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT
THEN IN EFFECT, THE PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING
LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE DATE THE ASSIGNMENT
AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE
ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND
ASSUMPTION, AS OF THE TRADE DATE) SHALL NOT BE LESS THAN $10,000,000 UNLESS EACH
OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, THE COMPANY OTHERWISE CONSENTS (EACH SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED).

(II)                                  PROPORTIONATE AMOUNTS. EACH PARTIAL
ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE
ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS CREDIT AGREEMENT.

(III)                               REQUIRED CONSENTS. NO CONSENT SHALL BE
REQUIRED FOR ANY ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY PARAGRAPH (B)(I)(B)
OF THIS SECTION AND, IN ADDITION:

(A)                              THE CONSENT OF THE COMPANY (SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (X) AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (Y)
SUCH ASSIGNMENT IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;
AND

(B)                                THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR AN
ASSIGNMENT IF SUCH ASSIGNMENT IS TO A PERSON THAT IS NOT A LENDER, AN AFFILIATE
OF SUCH LENDER OR AN APPROVED FUND WITH RESPECT TO SUCH LENDER.

(IV)                              ASSIGNMENT AND ASSUMPTION. THE PARTIES TO EACH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT
AND ASSUMPTION, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500, AND
THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE ADMINISTRATIVE AGENT
AN ADMINISTRATIVE QUESTIONNAIRE.

(V)                                 NO ASSIGNMENT TO BORROWERS. NO SUCH
ASSIGNMENT SHALL BE MADE TO ANY BORROWER OR ANY OF THE BORROWERS’ AFFILIATES OR
SUBSIDIARIES.

(VI)                              NO ASSIGNMENT TO NATURAL PERSONS. NO SUCH
ASSIGNMENT SHALL BE MADE TO A NATURAL PERSON.

47


--------------------------------------------------------------------------------


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.5 and 10.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.


(C)                                  REGISTER. THE ADMINISTRATIVE AGENT, ACTING
SOLELY FOR THIS PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT ONE OF
ITS OFFICES IN NEW YORK, NEW YORK A COPY OF EACH ASSIGNMENT AND ASSUMPTION
DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).
UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED BY AN
ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B)(IV) OF THIS SECTION
AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER; PROVIDED THAT IF
EITHER THE ASSIGNING LENDER OR THE ASSIGNEE SHALL HAVE FAILED TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT PURSUANT TO SECTION 2.4(B), 2.9(D) OR 10.3(C),
THE ADMINISTRATIVE AGENT SHALL HAVE NO OBLIGATION TO ACCEPT SUCH ASSIGNMENT AND
ASSUMPTION AND RECORD THE INFORMATION THEREIN IN THE REGISTER UNLESS AND UNTIL
SUCH PAYMENT SHALL HAVE BEEN MADE IN FULL, TOGETHER WITH ALL ACCRUED INTEREST
THEREON. NO ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS
IT HAS BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH. THE ENTRIES
IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE ADMINISTRATIVE AGENT
AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
CREDIT AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY. THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER, AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)                                 PARTICIPATIONS. ANY LENDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT,
SELL PARTICIPATIONS TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER
OR ANY OF THE BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN
ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS CREDIT
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING
TO IT); PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS CREDIT AGREEMENT
SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE
OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH CREDIT PARTY SHALL CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS CREDIT AGREEMENT. ANY AGREEMENT OR INSTRUMENT PURSUANT TO
WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL
RETAIN THE SOLE RIGHT TO ENFORCE THIS CREDIT AGREEMENT AND TO APPROVE ANY
AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THIS CREDIT AGREEMENT;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL
NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY

48


--------------------------------------------------------------------------------



AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO IN SECTION
10.2(B) THAT DIRECTLY AFFECTS SUCH PARTICIPANT. SUBJECT TO PARAGRAPH (E) OF THIS
SECTION, THE BORROWERS AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 3.5, 3.6 AND 3.7 TO THE SAME EXTENT AS IF IT WERE A LENDER
AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS
SECTION. TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED
TO THE BENEFITS OF SECTION 10.8 AS THOUGH IT WERE A LENDER, PROVIDED THAT SUCH
PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.9(C) AS THOUGH IT WERE A LENDER.


(E)                                  LIMITATIONS UPON PARTICIPANT RIGHTS. A
PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTIONS
3.5 OR 3.7 THAN THE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO
THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION
TO SUCH PARTICIPANT IS MADE WITH EACH BORROWER’S PRIOR WRITTEN CONSENT. A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.7 UNLESS THE COMPANY IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 3.7(C) AS THOUGH IT WERE A
LENDER.


(F)                                    CERTAIN PLEDGES. ANY LENDER MAY AT ANY
TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS CREDIT AGREEMENT (AND THE RELATED NOTE, IF ANY) TO SECURE OBLIGATIONS
OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE
SUCH LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE
OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


SECTION 10.5                                SURVIVAL. ALL COVENANTS, AGREEMENTS,
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWERS HEREIN AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS PREPARED OR DELIVERED IN CONNECTION WITH OR
PURSUANT TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED
TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE
EXECUTION AND DELIVERY OF ANY LOAN DOCUMENT AND THE MAKING OF ANY LOANS,
REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF
AND NOTWITHSTANDING THAT ANY CREDIT PARTY MAY HAVE HAD NOTICE OR KNOWLEDGE OF
ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT THE TIME ANY CREDIT IS
EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS THE
PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY FEE OR ANY OTHER AMOUNT
PAYABLE UNDER THE LOAN DOCUMENTS IS OUTSTANDING AND UNPAID AND SO LONG AS THE
COMMITMENTS HAVE NOT EXPIRED OR TERMINATED. THE PROVISIONS OF SECTIONS 3.5, 3.6,
3.7 AND 10.3, 10.9, 10.10 AND ARTICLE 9 SHALL SURVIVE AND REMAIN IN FULL FORCE
AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OF THE LOANS AND THE TERMINATION OF THE COMMITMENTS OR THE
TERMINATION OF THIS CREDIT AGREEMENT OR ANY PROVISION HEREOF.


SECTION 10.6                                COUNTERPARTS; INTEGRATION;
EFFECTIVENESS. THIS CREDIT AGREEMENT MAY BE EXECUTED IN COUNTERPARTS (AND BY
DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE
BUT ONE CONTRACT. THIS CREDIT AGREEMENT AND ANY SEPARATE LETTER AGREEMENTS WITH
RESPECT TO FEES PAYABLE TO ANY CREDIT PARTY OR THE SYNDICATION OF THE CREDIT
FACILITIES ESTABLISHED HEREUNDER CONSTITUTE THE ENTIRE CONTRACT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF. EXCEPT AS PROVIDED IN SECTION 5.1, THIS CREDIT AGREEMENT SHALL BECOME
EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF WHICH, WHEN
TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES AND THEREAFTER
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.

49


--------------------------------------------------------------------------------



DELIVERY OF AN EXECUTED COUNTERPART OF THIS CREDIT AGREEMENT BY FACSIMILE
TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART
OF THIS CREDIT AGREEMENT.


SECTION 10.7                                SEVERABILITY. IN THE EVENT ANY ONE
OR MORE OF THE PROVISIONS CONTAINED IN THIS CREDIT AGREEMENT SHOULD BE HELD
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED HEREIN SHALL NOT IN ANY WAY
BE AFFECTED OR IMPAIRED THEREBY (IT BEING UNDERSTOOD THAT THE INVALIDITY OF A
PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT IN AND OF ITSELF
AFFECT THE VALIDITY OF SUCH PROVISION IN ANY OTHER JURISDICTION). THE PARTIES
SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE INVALID, ILLEGAL OR
UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF WHICH
COMES AS CLOSE AS POSSIBLE TO THAT OF THE INVALID, ILLEGAL OR UNENFORCEABLE
PROVISIONS.


SECTION 10.8                                RIGHT OF SETOFF. IF AN EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, EACH OF THE LENDERS AND THEIR
RESPECTIVE AFFILIATES IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SETOFF AND APPLY ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) AT ANY TIME
HELD AND OTHER OBLIGATIONS AT ANY TIME OWING BY IT TO OR FOR THE CREDIT OR THE
ACCOUNT OF ANY BORROWER AGAINST ANY OF AND ALL THE OBLIGATIONS OF SUCH BORROWER
NOW OR HEREAFTER EXISTING UNDER THIS CREDIT AGREEMENT HELD BY IT, IRRESPECTIVE
OF WHETHER OR NOT IT SHALL HAVE MADE ANY DEMAND UNDER THIS CREDIT AGREEMENT AND
ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED. THE RIGHTS OF EACH THE LENDERS AND
THEIR RESPECTIVE AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS
AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) THAT IT MAY HAVE.


SECTION 10.9                                GOVERNING LAW; JURISDICTION; CONSENT
TO SERVICE OF PROCESS.


(A)                                  THIS CREDIT AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


(B)                                 EACH OF THE BORROWERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT
OR THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
CREDIT AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
OTHER CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST ANY BORROWER, OR
ANY OF ITS PROPERTY, IN THE COURTS OF ANY JURISDICTION.


(C)                                  EACH OF THE BORROWERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY
DO SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR THE OTHER LOAN DOCUMENTS IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

50


--------------------------------------------------------------------------------



(D)                                 EACH PARTY TO THIS CREDIT AGREEMENT
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.1. NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS CREDIT AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.


SECTION 10.10                     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS CREDIT AGREEMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 10.11                          HEADINGS. ARTICLE AND SECTION HEADINGS
AND THE TABLE OF CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE
NOT PART OF THIS CREDIT AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR
BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS CREDIT AGREEMENT.


SECTION 10.12                          INTEREST RATE LIMITATION. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO
ANY LOAN, TOGETHER WITH ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS
INTEREST ON SUCH LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL
EXCEED THE MAXIMUM LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR,
CHARGED, TAKEN, RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN
ACCORDANCE WITH APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH
LOAN HEREUNDER, TOGETHER WITH ALL OF THE CHARGES PAYABLE IN RESPECT THEREOF,
SHALL BE LIMITED TO THE MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND
THE CHARGES THAT WOULD HAVE BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT
PAYABLE AS A RESULT OF THE OPERATION OF THIS SECTION SHALL BE CUMULATED, AND THE
INTEREST AND THE CHARGES PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR
PERIODS SHALL BE INCREASED (BUT NOT ABOVE THE MAXIMUM RATE THEREFOR) UNTIL SUCH
CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE FEDERAL FUNDS EFFECTIVE
RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED BY SUCH LENDER.


SECTION 10.13                          CONFIDENTIALITY. EXCEPT AS PROVIDED IN
THIS SECTION 10.13, EACH CREDIT PARTY EXPRESSLY AGREES TO MAINTAIN AS
CONFIDENTIAL AND NOT TO DISCLOSE, PUBLISH OR DISSEMINATE TO ANY THIRD PARTIES
ANY CONFIDENTIAL INFORMATION (AS DEFINED BELOW) PROVIDED TO IT, PROVIDED,
HOWEVER, THAT NOTHING HEREIN SHALL LIMIT THE DISCLOSURE OF ANY CONFIDENTIAL
INFORMATION (I) TO ITS RELATED PARTIES (OTHER THAN INSURANCE AFFILIATES),
COUNSEL OR OTHER REPRESENTATIVES REASONABLY REQUIRED, IN THE OPINION OF THE
CREDIT PARTY, TO HAVE SUCH INFORMATION, PROVIDED SUCH PERSONS HAVE AGREED OR ARE
UNDER A DUTY TO KEEP ALL SUCH INFORMATION CONFIDENTIAL IN ACCORDANCE WITH THIS
SECTION 10.13, (II) UPON THE REQUEST OR DEMAND OF ANY REGULATORY AGENCY,
AUTHORITY OR SELF REGULATORY BODY HAVING JURISDICTION OVER OR CLAIMING AUTHORITY
TO REGULATE OR OVERSEE ANY ASPECT OF THE BUSINESS OF SUCH CREDIT PARTY, (III) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR PURSUANT TO ANY
SUBPOENA, COURT OR GOVERNMENTAL ORDER OR SIMILAR LEGAL PROCESS, PROVIDED THAT TO
THE EXTENT PERMITTED BY LAW AND IF PRACTICABLE TO DO SO UNDER THE CIRCUMSTANCES,
THE COMPANY IS GIVEN PRIOR NOTICE OF, AND AN OPPORTUNITY TO CONTEST, THE
PRODUCTION OF SUCH CONFIDENTIAL INFORMATION (WHICH NOTICE AND OPPORTUNITY SHALL
BE REASONABLE UNDER THE CIRCUMSTANCES), (IV) TO ANY PROSPECTIVE ASSIGNEE OR
PARTICIPANT IN CONNECTION WITH ANY CONTEMPLATED TRANSFER PURSUANT TO SECTION
10.4, PROVIDED THAT SUCH PROSPECTIVE TRANSFEREE SHALL HAVE EXPRESSLY AGREED TO
BE BOUND BY THE PROVISIONS OF THIS SECTION 10.13, (IV) TO ANY OTHER PARTY TO
THIS

51


--------------------------------------------------------------------------------



CREDIT AGREEMENT, (V) TO ANY DIRECT OR INDIRECT CONTRACTUAL COUNTERPARTY IN A
SWAP AGREEMENT, OR SUCH CONTRACTUAL COUNTERPARTY’S PROFESSIONAL ADVISOR,
PROVIDED THAT SUCH CONTRACTUAL COUNTERPARTY (OR ITS AFFILIATES) IS NOT A
COMPETITOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES AND SUCH CONTRACTUAL
COUNTERPARTY, OR SUCH CONTRACTUAL COUNTERPARTY’S PROFESSIONAL ADVISOR, SHALL
HAVE EXPRESSLY AGREED TO BE BOUND BY THE PROVISIONS OF THIS SECTION 10.13, (VI)
ANY NATIONALLY RECOGNIZED RATING AGENCY, (VII) TO THE EXTENT NECESSARY IN
CONNECTION WITH THE EXERCISE OF ANY REMEDY HEREUNDER AND (VIII) IN CONNECTION
WITH ANY LITIGATION OR DISPUTE TO WHICH ONE OR MORE OF THE BORROWERS AND ONE OR
MORE OF THE CREDIT PARTIES IS A PARTY. EACH CREDIT PARTY AGREES THAT IT WILL
ONLY USE THE CONFIDENTIAL INFORMATION IN CONNECTION WITH THE EVALUATION AND
ADMINISTRATION OF THIS CREDIT FACILITY AND ITS LOANS, AND IT WILL NOT USE THE
CONFIDENTIAL INFORMATION FOR PURPOSES OF TRADING IN THE SECURITIES OF THE
COMPANY. FOR PURPOSES OF THIS SECTION 10.13, “CONFIDENTIAL INFORMATION” MEANS
ANY WRITTEN OR ORAL INFORMATION PROVIDED UNDER THIS CREDIT AGREEMENT BY OR ON
BEHALF OF ANY BORROWER THAT, IN THE CASE OF WRITTEN INFORMATION, IS CLEARLY
MARKED “CONFIDENTIAL” AND IN THE CASE OF ORAL INFORMATION, THAT HAS BEEN
IDENTIFIED BY ITS SOURCE AS CONFIDENTIAL, OTHER THAN ANY CONFIDENTIAL
INFORMATION WHICH: (A) IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER
THAN AS A RESULT OF A BREACH OF THIS SECTION 10.13; (B) BECOMES AVAILABLE TO A
CREDIT PARTY ON A NON-CONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE A
BORROWER, OR ONE OF ITS AGENTS, WHICH SOURCE IS NOT KNOWN BY SUCH CREDIT PARTY
TO BE BOUND BY A CONFIDENTIALITY AGREEMENT WITH THE COMPANY OR SUCH BORROWER;
(C) WAS KNOWN TO A CREDIT PARTY ON A NON-CONFIDENTIAL BASIS PRIOR TO ITS
DISCLOSURE TO SUCH CREDIT PARTY BY THE A BORROWER, ONE OF ITS AGENTS OR ANOTHER
CREDIT PARTY, (D) THE COMPANY HAS ADVISED THE CREDIT PARTY IS NO LONGER
CONFIDENTIAL OR (E) TO THE EXTENT THE COMPANY SHALL HAVE CONSENTED TO SUCH
DISCLOSURE IN WRITING.


SECTION 10.14                          USA PATRIOT ACT NOTICE. EACH LENDER THAT
IS SUBJECT TO THE PATRIOT ACT (AS HEREINAFTER DEFINED) AND THE ADMINISTRATIVE
AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY LENDER) HEREBY NOTIFIES THE BORROWER
THAT PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT (TITLE III OF PUB. L.
107 56 (SIGNED INTO LAW OCTOBER 26, 2001)) (THE “USA PATRIOT ACT”), IT IS
REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES EACH BORROWER,
WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF EACH BORROWER AND OTHER
INFORMATION THAT WILL ALLOW SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS
APPLICABLE, TO IDENTIFY EACH BORROWER IN ACCORDANCE WITH THE PATRIOT ACT.

[Remainder of Page Intentionally Left Blank]

52


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

THE ALLSTATE CORPORATION

By: /s/ Steven C.
Verney                                                              
Name:     Steven C. Verney
Title:       Treasurer

ALLSTATE INSURANCE COMPANY

By: /s/ Steven C.
Verney                                                              
Name:     Steven C. Verney
Title:       Treasurer

ALLSTATE LIFE INSURANCE COMPANY

By: /s/ Steven C.
Verney                                                              
Name:     Steven C. Verney
Title:       Treasurer


--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A., individually and
as Administrative Agent

By: /s/ Lawrence Palumbo,
Jr.                                                     
Name:     Lawrence Palumbo, Jr.
Title:       Vice President


--------------------------------------------------------------------------------


WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Syndication Agent

By: /s/ Joan
Anderson                                                                 
Name:     Joan Anderson
Title:       Director


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., individually and as a Documentation Agent

By: /s/ Kipling
Davis                                                                    
Name:     Kipling Davis
Title:       Senior Vice President


--------------------------------------------------------------------------------


CITIBANK, N.A., individually and as a Documentation Agent

By: /s/ Peter C.
Bickford                                                               
Name:     Peter C. Bickford
Title:       Vice President


--------------------------------------------------------------------------------


LEHMAN BROTHERS BANK, FSB, individually and as a Co-Agent

By: /s/ Janine M.
Shugan                                                            
Name:     Janine M. Shugan
Title:       Authorized Signatory


--------------------------------------------------------------------------------


MERRILL LYNCH BANK USA, individually and as a Co-Agent

By: /s/ Louis
Adler                                                                       
Name:     Louis Adler
Title:       Director


--------------------------------------------------------------------------------


MORGAN STANLEY BANK, individually and as a
Co-Agent

By: /s/ Daniel
Twenge                                                                  
Name:     Daniel Twenge
Title:       Authorized Signatory


--------------------------------------------------------------------------------


WILLIAM STREET COMMITMENT CORPORATION, (Recourse only to assets of William
Street Commitment Corporation), individually and as a Co-Agent

By: /s/ Mark
Walton                                                                     
Name:     Mark Walton
Title:       Assistant Vice President


--------------------------------------------------------------------------------


THE BANK OF NEW YORK

By: /s/ Richard G.
Shaw                                                               
Name:     Richard G. Shaw
Title:       Vice President


--------------------------------------------------------------------------------


THE NORTHERN TRUST COMPANY

By: /s/ Chris
McKean                                                                   
Name:     Chris McKean
Title:       Vice President


--------------------------------------------------------------------------------


SUNTRUST BANK

By: /s/ Brian K.
Peters                                                                  
Name:     Brian K. Peters
Title:       Managing Director


--------------------------------------------------------------------------------


U.S. BANK NATIONAL ASSOCIATION

By: /s/ Peter I.
Bystol                                                                   
Name:     Peter I. Bystol
Title:       Assistant Vice President


--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION

By: /s/ Robert C.
Meyer                                                               
Name:     Robert C. Meyer
Title:       Senior Vice President

 

 


--------------------------------------------------------------------------------